Exhibit 10.1

 

EXECUTION COPY

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of May 4, 2012,
among NVT Networks, LLC (“Networks”), NVT License Company, LLC (“LicenseCo”),
NVT Birmingham, LLC (“NVT Birmingham”), NVT Birmingham Licensee, LLC
(“Birmingham Licensee”), NVT Mason City, LLC (“NVT Mason City”), NVT Mason City
Licensee, LLC (“Mason City Licensee”), NVT Portland, LLC (“NVT Portland”), NVT
Portland Licensee, LLC (“Portland Licensee”), NVT Hawaii, LLC (“NVT Hawaii”),
NVT Hawaii Licensee, LLC (“Hawaii Licensee”), NVT Wichita, LLC (“NVT Wichita”),
NVT Wichita Licensee, LLC (“Wichita Licensee”), NVT Topeka, LLC (“NVT Topeka”),
NVT Topeka Licensee, LLC (“Topeka Licensee”), NVT Savannah, LLC (“NVT
Savannah”), NVT Savannah Licensee, LLC (“Savannah Licensee”), NVT Youngstown,
LLC (“NVT Youngstown”) and NVT Youngstown Licensee, LLC (“Youngstown Licensee,”
and collectively with Networks, LicenseCo, NVT Birmingham, Birmingham Licensee,
NVT Mason City, Mason City Licensee, NVT Portland, Portland Licensee, NVT
Hawaii, Hawaii Licensee, NVT Wichita, Wichita Licensee, NVT Topeka, Topeka
Licensee, NVT Savannah, Savannah Licensee and NVT Youngstown, each a “Seller”
and sometimes referred to collectively as “Seller” or “Sellers”), and LIN
Television Corporation (the “Buyer”).

 

Recitals

 

A.            Seller owns and operates the following television broadcast
stations, in each case together with such translator stations that are licensed
to Seller (each, a “Station” and collectively, the “Stations”), pursuant to
certain authorizations issued by the Federal Communications Commission (the
“FCC”):

 

WIAT(TV), Birmingham, Alabama

KSNK(TV), McCook, Nebraska

KIMT(TV), Mason City, Iowa

KSNT(TV), Topeka, Kansas

KOIN(TV), Portland, Oregon

KETM-LP, Emporia, Kansas

KHON-TV, Honolulu, Hawaii

KMJT-LP, Ogden, Kansas

KHAW-TV, Hilo, Hawaii

KTMJ-CA, Topeka, Kansas

KAII-TV, Wailuku, Hawaii

WJCL(TV), Savannah, Georgia

KSNW(TV), Wichita, Kansas

WKBN-TV, Youngstown, Ohio

KSNC(TV), Great Bend, Kansas

WYFX-LD, Youngstown, Ohio

KSNG(TV), Garden City, Kansas

KSNL-LD, Salina, Kansas

 

B.            Simultaneously with the execution of this Agreement, Vaughan
Acquisition LLC, KTKA Television, LLC, WTGS Television, LLC and WYTV Television,
LLC (collectively, the “PBC Buyer”), PBC Broadcasting, LLC (“PBC Broadcasting”)
and the subsidiaries of PBC Broadcasting (collectively, the “PBC Seller”) are
entering into an Asset Purchase Agreement (the “PBC APA”) with respect to
certain other television broadcast stations to which Networks and its
subsidiaries provide certain services (the “PBC Stations”) pursuant to the terms
and subject to the conditions of certain joint sales agreements, shared services
agreements and similar or related agreements by and among subsidiaries of
Networks and PBC Seller (collectively, the “PBC Services Agreements”).

 

--------------------------------------------------------------------------------


 

C.            Pursuant to the terms and subject to the conditions set forth in
this Agreement, Seller desires to sell to Buyer, and Buyer desires to purchase
from Seller, the Station Assets (as defined below).

 

Agreement

 

NOW, THEREFORE, taking the foregoing into account, and in consideration of the
mutual covenants and agreements set forth herein, the parties, intending to be
legally bound, hereby agree as follows:

 

ARTICLE 1
PURCHASE OF ASSETS

 

1.1.          Station Assets.  On the terms and subject to the conditions
hereof, at Closing (as defined below), except as set forth in Section 1.2,
Seller shall sell, assign, transfer, convey and deliver to Buyer, in each case
free and clear of all Liens (as defined below) other than Permitted Liens (as
defined below), and Buyer shall purchase and acquire from Seller, all right,
title and interest of Seller in and to all assets, properties and rights of
Seller, real and personal, tangible and intangible, that are used or held for
use in the Business (as defined below) (the “Station Assets”), including the
following:

 

(a)           all licenses, permits and other authorizations issued to Seller by
the FCC (the “FCC Licenses”), and all licenses, permits and authorizations
issued by any federal, state or local governmental authority other than the FCC,
including those described on Schedule 1.1(a), and including any applications
therefor and renewals or modifications thereof between the date hereof and
Closing;

 

(b)           all of Seller’s equipment, transmitters, antennas, cables, towers,
vehicles, furniture, fixtures, spare parts and other tangible personal property
of every kind and description that are used or held for use in the Business, in
each case together with all warranties relating thereto, including those listed
on Schedule 1.1(b), except for any retirements or dispositions thereof made
between the date hereof and Closing in accordance with Article 4 (the “Tangible
Personal Property”) (for purposes of this Agreement, “Business” shall mean
collectively the business and operation of the Stations and the Station Assets
or, as applicable, the exercise or performance of Sellers’ rights or obligations
under the PBC Services Agreements);

 

(c)           all of the real property (i) owned in fee simple by Seller, (ii)
leased, subleased or licensed to Seller, or (iii) leased, subleased or licensed
by Seller, and used or held for use in the Business (including any appurtenant
easements, building, structures, fixtures and other improvements located
thereon), including those listed on Schedules 1.1(c)(i), (ii) and (iii),
respectively, together with all leases made between the date hereof and Closing
in accordance with Article 4 (the “Real Property”);

 

(d)           all agreements for the sale of advertising time and all other
contracts, agreements, leases and licenses used or held for use in the Business,
including those listed on Schedule 1.1(d) (which shall be organized, as
applicable, on a Station-by-Station basis, if such contract only applies to one
Station, or on a “Station group,” “multi-Station” or “group-wide”

 

2

--------------------------------------------------------------------------------


 

basis, if such contract applies to more than one Station), together with all
contracts, agreements, leases and licenses made between the date hereof and
Closing in accordance with Article 4 (the “Station Contracts”), provided,
however, the Real Property Leases (as defined below) shall not be included in
the definition of Station Contracts;

 

(e)           all intellectual property and rights thereunder, including all
rights in and to the call letters and trademarks, trade names, service marks,
patents, inventions, trade secrets, know-how, Internet domain names, websites,
web content, databases, software programs or applications (including
user-applications), copyrights, programs and programming material, jingles,
slogans, logos and other intangible property (the “Intellectual Property”) owned
by or licensed to Seller and used or held for use in the Business, in each case
together with all goodwill associated therewith, including all Intellectual
Property listed on Schedule 1.1(e) (the “Intangible Property”);

 

(f)            all amounts payable to Seller, if any, from the United States
Copyright Office or such arbitral panels as may be appointed by the United
States Copyright Office that relate to the Business for the period prior to the
Effective Time and that have not been paid to Seller as of the Effective Time;

 

(g)           Seller’s rights in and to all the files, documents, records, and
books of account (or copies thereof) relating to the Business, including the
Stations’ local public files, programming information and studies, engineering
data, advertising studies, marketing and demographic data, sales correspondence,
lists of advertisers, credit and sales reports, and logs, but excluding records
relating to Excluded Assets (as defined below); and

 

(h)           Seller’s ownership interest in and to Sylvan Tower Company, Maui
Television Broadcasters, LLC and Rural Oregon Wireless Television.

 

1.2.          Excluded Assets.  Notwithstanding anything to the contrary
contained herein, the Station Assets shall not include the following assets or
any rights, title and interest of Seller therein (the “Excluded Assets”):

 

(a)           all cash and cash equivalents of Seller, including certificates of
deposit, commercial paper, treasury bills, marketable securities, money market
accounts and all such similar accounts or investments;

 

(b)           all tangible and intangible personal property of Seller sold,
transferred, retired or otherwise disposed of between the date of this Agreement
and Closing in accordance with Article 4;

 

(c)           all Station Contracts and Real Property Leases that are terminated
or expire prior to Closing in accordance with Article 4;

 

(d)           the name “New Vision” and any derivation thereof (including “NVT”
and “NV”), Seller’s corporate and trade names unrelated to the Business, charter
documents, and books and records relating to the organization, existence or
ownership of Seller, duplicate copies of the records of the Stations, and all
records not relating to the Business;

 

3

--------------------------------------------------------------------------------


 

(e)           all contracts of insurance (including Seller’s contracts of health
and dental insurance), all coverages and proceeds thereunder and all rights in
connection therewith, including rights arising from any refunds due with respect
to insurance premium payments to the extent related to such insurance policies;

 

(f)            all pension, profit sharing plans, trusts and any trusts
established to fund benefits under any employee welfare benefit plan and the
assets thereof and any other employee benefit plan or arrangement and the assets
thereof, if any, maintained by Seller;

 

(g)           any non-transferable shrink-wrapped, computer software and any
other non-transferable computer licenses that are not material to the Business;

 

(h)           all rights and claims of Seller, whether mature, contingent or
otherwise, against third parties with respect to the Business, to the extent
arising during or attributable to any period prior to the Effective Time (as
defined below);

 

(i)            all claims of Seller with respect to any Tax (as defined below)
refunds (except to the extent Buyer is economically responsible for the
underlying Tax);

 

(j)            computers and other tangible assets located at, or contracts or
contract rights relating solely to, the corporate offices of Seller in Atlanta,
Georgia and Los Angeles, California;

 

(k)           the assets listed on Schedule 1.2(k);

 

(l)            Seller’s Accounts Receivable (as defined below);

 

(m)          intercompany accounts receivable and intercompany accounts payable
among any of Sellers or among Sellers and PBC Seller;

 

(n)           the leases described on Schedule 1.2(n) for the corporate offices
leased to Seller located in Atlanta, Georgia and Los Angeles, California (the
“Corporate Leases”); and

 

(o)           the limited liability company membership interests in Sellers
owned by Networks and LicenseCo.

 

1.3.          Assumption of Obligations.  On the Closing Date (as defined
below), Buyer shall assume (i) the liabilities and obligations with respect to
the Business arising on and after the Effective Time including the liabilities
and obligations of Seller under the Station Contracts (including the capital
leases listed on Schedule 1.1(d)) and the Real Property Leases (excluding for
all purposes hereunder any liabilities or obligations under such Station
Contracts and Real Property Leases arising out of or relating to any breach,
default or non-performance by Seller occurring prior to the Effective Time) and
the FCC Licenses, (ii) the obligations described in Section 5.7 as being the
responsibility of Buyer, (iii) any liability or obligation to the extent of the
amount of credit received by Buyer under Section 1.6 and (iv) liabilities for
Taxes of Buyer and any Taxes with respect to the Stations or the Station Assets
that are attributable to any period or portion thereof on and after the
Effective Time (collectively, the “Assumed Obligations”).  Except for the
Assumed Obligations, Buyer does not assume, and will not be deemed by the

 

4

--------------------------------------------------------------------------------


 

execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby to have assumed, any other liabilities or obligations of
Seller or any of its affiliates (the “Retained Obligations”).  Notwithstanding
anything to the contrary contained herein, the parties acknowledge and agree
that the Retained Obligations shall include (i) except as expressly set forth in
Section 5.7, any liabilities or obligations relating to, resulting from or
arising out of any Seller Employee Benefit Plan or ERISA Affiliate Plan (each as
defined below), including Seller’s withdrawal liability for the Hawaii
multiemployer plan, (ii) except as expressly contemplated by Section 5.7
(including with respect to Buyer’s liability for severance payments required to
be made to Transferred Employees), any liabilities or obligations relating to,
resulting from or arising out of the employment, engagement or termination by
Seller of any current or former employees, directors or consultants, including,
as applicable, any Stay Bonuses (as defined below), all unused sick time as of
the Closing Date for the Transferred Employees that is used by such Transferred
Employees prior to December 31 of the calendar year in which the Closing occurs
(for purposes of this Section 1.3, the “Sick Pay Amount”) (and on or before
January 15 of the calendar year following the calendar year in which the Closing
occurs, Buyer shall deliver Seller a written report reasonably detailing the
Sick Pay Amount and Seller shall pay Buyer the Sick Pay Amount within ten (10)
business days after such delivery) and any agreements or contracts providing for
payments to be made to Station general managers or other Station Employees in
connection with certain liquidity events with respect to any Station or any
increase in the fair market value or EBITDA of any Station, (iii) liabilities or
obligations in respect of the borrowing of money or issuance of any note, bond,
indenture, loan, credit agreement or other evidence of indebtedness or direct or
indirect guaranty or assumption of indebtedness, liabilities or obligations of
others, whether or not disclosed in this Agreement or otherwise of Seller, or
any other intercompany obligations or liabilities, except for the capital leases
listed on Schedule 1.1(d) which shall be Assumed Obligations, (iv) liabilities
or obligations relating to or arising solely out of the Excluded Assets, (v)
liabilities for Taxes of Seller and any Taxes with respect to the Stations or
the Station Assets that are attributable to any period or portion thereof ending
before the Effective Time, (vi) liabilities or obligations of Seller under this
Agreement, the other agreements, certificates and documents delivered in
connection herewith or otherwise in connection with the transactions
contemplated hereby and thereby, (vii) liabilities or obligations under the PBC
Services Agreements, that certain Local Marketing Agreement, dated as of
September 30, 2009, by and among LicenseCo and its subsidiaries and Networks
(the “Networks LMA”), the NVT Option Agreements (as defined below) and the PBC
Option Agreements (as defined below), (viii) liabilities or obligations under
any agreement between Seller and the FCC (including, for the avoidance of doubt,
any agreement between Seller and the FCC entered into pursuant to Section 1.9(c)
or 4.1(r)), (ix) liabilities or obligations under Station Contracts and the Real
Property Leases to the extent such liabilities or obligations relate to the
period prior to the Effective Time, (x) any fines, liabilities or obligations
imposed by the FCC to the extent attributable to the operation of the Business
prior to the Effective Time and (xi) liabilities or obligations from the
Business arising prior to the Effective Time, except as otherwise expressly
provided pursuant to the terms and subject to the conditions of this Agreement
and except for the Assumed Obligations.

 

1.4.          Purchase Price.  In consideration for the sale of the Station
Assets, Buyer shall, at the Closing, in addition to assuming the Assumed
Obligations, pay to Seller the sum of $330,400,000 (the “Purchase Price”),
subject to adjustment as provided in this Agreement.  The Purchase Price shall
be paid at Closing by wire transfer in immediately available funds to an

 

5

--------------------------------------------------------------------------------


 

account(s) designated by Seller, less the Indemnity Escrow Deposit which shall
be delivered by Buyer to the Escrow Agent in accordance with Section 1.5(b)
below.

 

1.5.          Escrow Deposit; Escrow Reserve.

 

(a)           Upon execution and delivery of this Agreement and the PBC APA and
pursuant to the terms and conditions of an Escrow Agreement (the “Escrow
Agreement”) among Buyer, Seller and U.S. Bank National Association (the “Escrow
Agent”), Buyer shall deposit in escrow with the Escrow Agent in cash an amount
equal to $33,500,000 (the “Escrow Deposit”) to be held by the Escrow Agent in an
escrow fund (the “Escrow Deposit Fund”) pursuant to the terms of this Agreement
and the Escrow Agreement.  The Escrow Deposit Fund shall be released to Seller
in accordance with Section 10.5 hereof and to Buyer in accordance with Section
10.7 hereof.  In any event, all interest on, or other proceeds of, the Escrow
Deposit Fund shall accrue for the benefit of Buyer until such time as the Escrow
Deposit Fund is released, at which point such interest or proceeds shall be
released to Buyer regardless of whether such release is made to Seller pursuant
to Section 10.5 hereof or Buyer pursuant to Section 10.7 hereof.

 

(b)           On the Closing Date, Buyer shall deposit with and transfer to the
Escrow Agent in immediately available funds an amount equal to $33,040,000 (the
“Indemnity Escrow Deposit”).  The Indemnity Escrow Deposit shall be held,
together with the “Indemnity Escrow Deposit” (as defined in the PBC APA), by the
Escrow Agent in an escrow fund (the “Indemnity Escrow Fund”) pursuant to this
Agreement and the Indemnity Escrow Agreement for a period of twelve (12) months
following the Closing Date, except to the extent earlier released to Seller as
provided herein or to the Buyer Indemnified Parties (as defined below) or the
“Buyer Indemnified Parties” (as defined in the PBC APA), as applicable, to
satisfy any indemnity obligations of Seller or PBC Seller, as applicable, to the
Buyer Indemnified Parties under this Agreement or the “Buyer Indemnified
Parties” (as defined in the PBC APA) under the PBC APA, as applicable, pursuant
to the terms of this Agreement and the Indemnity Escrow Agreement in
substantially the form attached hereto as Exhibit A (the “Indemnity Escrow
Agreement”).  Notwithstanding the foregoing, on and as of the date that is six
(6) months following the Closing Date, Buyer, PBC Buyer, Sellers and PBC Seller
shall instruct Escrow Agent to release to Sellers (or as directed by Sellers and
PBC Seller) from the Indemnity Escrow Fund an amount equal to the product of (1)
(x) $16,750,000 less (y) the amount of any claims by the Buyer Indemnified
Parties for indemnification under this Agreement or any claims by the “Buyer
Indemnified Parties” (as defined in the PBC APA) for indemnification under the
PBC APA, as applicable, outstanding and unpaid as of such date, if any, pursuant
to the terms and subject to the conditions set forth in this Agreement or the
PBC APA, as applicable, and the Indemnity Escrow Agreement and less (z) the sum
of the amount of all unpaid Closing Date Adjustments, if any, payable by Seller
pursuant to Section 1.6 plus the amount of all unpaid “Closing Date Adjustments”
(as defined in the PBC APA), if any, payable by PBC Seller pursuant to Section
1.6 of the PBC APA, multiplied by (2) the Applicable Seller Portion (as defined
below).  On the date that is twelve (12) months following the Closing Date,
Buyer, PBC Buyer, Sellers and PBC Seller shall instruct the Escrow Agent to
release to Sellers (or as directed by Sellers and PBC Seller) from the Indemnity
Escrow Fund an amount equal to the product of (i) (a) the amount of funds then
held by the Escrow Agent in the Indemnity Escrow Fund (including all interest
earned thereon and not including, for the avoidance of doubt, any amounts
released prior to such date pursuant to the terms and subject to the conditions
of this Agreement,

 

6

--------------------------------------------------------------------------------


 

the PBC APA and the Indemnity Escrow Agreement) less (b) the amount of any
claims by the Buyer Indemnified Parties for indemnification under this Agreement
or any claims by the “Buyer Indemnified Parties” (as defined in the PBC APA) for
indemnification under the PBC APA, as applicable, outstanding and unpaid as of
such date, if any, pursuant to the terms and subject to the conditions set forth
in this Agreement or the PBC APA, as applicable, and the Indemnity Escrow
Agreement, multiplied by (ii) the Applicable Seller Portion.  Promptly following
final and conclusive resolution of any such claims, the Escrow Agent shall pay
to the Buyer Indemnified Parties any amounts due to the Buyer Indemnified
Parties under Seller’s indemnity set forth herein or shall pay to the “Buyer
Indemnified Parties” (as defined in the PBC APA) any amounts due to such Buyer
Indemnified Parties under PBC Seller’s indemnity set forth in the PBC APA and
shall disburse to Seller (or as directed by Sellers and PBC Seller) an amount
equal to the product of (x) the remainder of the Indemnity Escrow Fund, if any,
plus all accrued interest thereon, multiplied by (y) the Applicable Seller
Portion.  For purposes of this Agreement, the “Applicable Seller Portion” shall
be equal to the proportion that the Purchase Price payable pursuant to Section
1.4 bears to the sum of such Purchase Price plus the “Purchase Price” (as
defined in the PBC APA) payable pursuant to Section 1.4 of the PBC APA. 
Notwithstanding anything to the contrary in this Agreement, any obligations for
which Seller is liable to Buyer under Section 1.6 of this Agreement or any
Damages (as defined below) for which Seller is liable to the Buyer Indemnified
Parties under Article 9 of this Agreement shall be first satisfied out of the
Indemnity Escrow Fund.  The parties acknowledge and agree that the Indemnity
Escrow Fund covers indemnification claims under both this Agreement and the PBC
APA and that Section 1.5(b) of the PBC APA shall work in concert with this
Section 1.5(b).

 

1.6.          Prorations and Adjustments.  All income and expenses arising from
the Business, including, without limitation, Assumed Obligations and prepaid
expenses, ad valorem and property taxes and assessments (but excluding Seller’s
Accounts Receivable), annual regulatory fees payable to the FCC, power and
utilities charges, and rents and similar prepaid and deferred items (including
deferred revenue) shall be prorated between Seller and Buyer in accordance with
GAAP to reflect the principle that Seller shall be entitled to all income and be
responsible for all expenses arising from the Business through the Effective
Time and Buyer shall be entitled to all income and be responsible for all
expenses arising from the Business after the Effective Time.  Notwithstanding
anything in this Section 1.6 to the contrary, (i) except as set forth herein,
with respect to Trade Agreements (as defined below) for the sale of time for
goods or services assumed by Buyer, if at the Effective Time, the Trade
Agreements have an aggregate negative balance (i.e., the amount by which the
value of air time the Stations are obligated to provide after the Effective Time
exceeds the fair market value of corresponding goods and services to be received
by the Stations after such date), there shall be no proration or adjustment,
unless the aggregate negative balance of the Stations’ Trade Agreements exceeds
$150,000, in which event such excess shall be treated as prepaid time sales of
Seller, and adjusted for as a proration in Buyer’s favor, (ii) there shall be no
proration under this Section 1.6 to the extent there is an aggregate positive
balance with respect to the Stations’ Trade Agreements and (iii) there shall be
no proration under this Section 1.6 for Program Rights (as defined below)
agreements except to the extent that any payments or performance due under such
Program Rights agreements relate to a payment period that straddles the
Effective Time.  For purposes of this Agreement, (i) “Trade Agreement” means any
contract, agreement or commitment, oral or written, other than film and program
barter agreements, pursuant to which Seller has agreed to sell or trade
commercial air time or commercial production services of a Station in
consideration for any property or service

 

7

--------------------------------------------------------------------------------


 

in lieu of cash and (ii) “Program Rights” means all rights of the Stations to
broadcast television programs or shows as part of the Stations’ programming,
including all film and program barter agreements, sports rights agreements, news
rights or service agreements, affiliation agreements and syndication
agreements.  The prorations and adjustments to be made pursuant to this Section
1.6 are referred to as the “Closing Date Adjustments.”  Three (3) business days
prior to the Closing Date, Seller shall estimate all Closing Date Adjustments
pursuant to this Section 1.6 and shall deliver a statement of its estimates to
Buyer (which statement shall set forth in reasonable detail the basis for those
estimates).  At the Closing, the net amount due to Buyer or Seller as a result
of the estimated Closing Date Adjustments (excluding any item that is in good
faith dispute) shall be applied as an adjustment to the Purchase Price, as
appropriate.  Within sixty (60) days after the Closing, Buyer shall deliver to
Seller a statement of any adjustments to Seller’s estimate of the Closing Date
Adjustments, and no later than the close of business on the 20th day after the
delivery of such statements (the “Payment Date”), Buyer shall pay to Seller, or
Seller shall pay to Buyer (which shall be satisfied out of the Indemnity Escrow
Fund), as the case may be, any amount due as a result of the adjustment (or, if
there is any good faith dispute, the undisputed amount).  Except with respect to
items that Seller notifies Buyer that it objects to prior to the close of
business on the date that is at least one (1) business day prior to the Payment
Date, the adjustments set forth in Buyer’s statement shall be final and binding
on the parties effective at the close of business on the Payment Date.  If
Seller disputes Buyer’s determinations or Buyer disputes Seller’s
determinations, the parties shall consult with regard to the matter and an
appropriate adjustment and payment shall be made as agreed upon by the parties
within thirty (30) business days after the Payment Date.  If such thirty (30)
business day consultation period expires, and the dispute has not been resolved,
then the parties shall select a mutually acceptable, nationally recognized
independent accounting firm that does not then have a relationship with Seller
or Buyer, or any of their respective affiliates (the “Independent Accountant”),
to resolve the disagreement and make a determination with respect thereto as
promptly as practicable; provided that if Seller and Buyer cannot agree, the
Independent Accountant shall be selected by an accounting firm designated by
Buyer and an accounting firm designated by Seller.  The determination by the
Independent Accountant on the matter shall be binding.  If an Independent
Accountant is engaged pursuant to this Section 1.6, the fees and expenses of the
Independent Accountant shall be borne by Seller and Buyer in inverse proportion
as such parties may prevail on the resolution of the disagreement which
proportionate allocation also will be determined by the Independent Accountant
and be included in the Independent Accountant’s written report, and an
appropriate adjustment and payment shall be made within three (3) business days
of the resolution by the Independent Accountant, which resolution shall be
rendered within thirty (30) business days after such submission.

 

1.7.          Allocation.  All amounts constituting consideration within the
meaning of and for the purposes of Section 1060 of the Internal Revenue Code of
1986, as amended, and the regulations thereunder (the “Code”) shall be allocated
among the Station Assets and any other rights acquired by Buyer hereunder, as
applicable, in the manner required by Section 1060 of the Code and, subject to
reasonable adjustments at or following the Closing to reflect changes in the
fair market value of the Station Assets occurring following the date hereof, as
set forth on Schedule 1.7.

 

8

--------------------------------------------------------------------------------

 


 

1.8.          Closing.

 

(a)           Except as otherwise provided on Schedule 1.8:

 

(i)            The consummation of the sale and purchase of the Station Assets
provided for in this Agreement (the “Closing”) shall take place at the offices
of Locke Lord LLP, Terminus 200, 3333 Piedmont Road, NE, Suite 1200, Atlanta,
Georgia 30305, at 10:00 a.m. Atlanta time on the fifth (5th) business day after
the date of the later of (A) the FCC Consent (as defined below) shall have been
granted and shall be in full force and effect and shall have become a Final
Order (as defined below), and (B) HSR Clearance (as defined below) (the “Primary
Closing Date”), subject to the satisfaction or waiver of the conditions to
Closing set forth herein, or on such other date or at such other location as is
mutually agreeable to Buyer and Seller; provided, however, that, notwithstanding
Section 6.3, Buyer in its sole discretion and upon ten (10) days prior written
notice to Seller may waive the requirement that the FCC Consent become a Final
Order if, in connection therewith, the parties execute and deliver at Closing a
mutually acceptable unwind agreement relating to the transactions contemplated
hereby (the “Unwind Agreement”); provided, further, that in no event shall the
Closing occur prior to August 1, 2012.

 

(ii)           Notwithstanding Section 1.8(a)(i) above, if the Marketing Period
(as defined below) has not ended as of the Primary Closing Date, then the
Closing shall occur instead on the date that is the earliest to occur of (A) any
business day before or during the Marketing Period as may be specified by Buyer
on no less than five (5) business days’ prior notice to Seller and (B) the
business day immediately following the final day of the Marketing Period, or on
such other date as is mutually agreeable to Buyer and Seller (the “Extended
Closing Date”), subject to the satisfaction or waiver of the conditions to
Closing set forth herein; provided, however, that in no event shall the Closing
occur prior to August 1, 2012.

 

(iii)          A breach by a party of its obligations to effect the Closing
pursuant to the terms and subject to the conditions of this Agreement, including
this Section 1.8, shall be subject to Section 10.1(b) or Section 10.1(c), as
applicable (and shall not be subject to the Cure Period).

 

(b)           For purposes hereof, “Marketing Period” means the first period of
twenty (20) consecutive business days after the date hereof throughout which
(i) Buyer shall have the Required Financial Information (as defined herein) and
(ii) nothing has occurred and no condition exists that would cause any of the
conditions to Closing set forth in Article 7 of this Agreement (other than the
conditions set forth in Section 7.3 and Section 7.6 and those conditions that by
their nature cannot be satisfied until the Closing) to fail to be satisfied
assuming the Closing were to be scheduled for any time during such twenty (20)
consecutive business day period; provided, that, without Buyer’s consent, in no
event shall the Marketing Period be deemed to begin prior to the later of
receipt of the HSR Clearance and the initial grant of the FCC Consent
(irrespective of whether such FCC Consent shall have become a Final Order); and
provided, further, that if the financial statements included in the Required
Financial Information that is available to Buyer on the first business day of
such twenty (20) business day period (A) would not be sufficiently current on
any day during such twenty (20) business day period to permit a registration
statement using such financial statements to satisfy the

 

9

--------------------------------------------------------------------------------


 

requirements under Rule 3-12 of Regulation S-X for a registration statement
using such financial statements to be declared effective by the U.S. Securities
and Exchange Commission (the “SEC”) on the last day of such twenty (20) business
day period or (B) would not permit Seller’s independent accounting firm to issue
a customary comfort letter (in accordance with its normal practices and
procedures) on the last day of such twenty (20) consecutive business day period,
then a new twenty (20) business day period shall commence upon Buyer’s receipt
of updated Required Financial Information that would be sufficiently current to
permit the actions described above in (A) and (B) on the last day of such twenty
(20) business day period; provided, that the days from and including
November 21, 2012 to and including November 23, 2012 shall not be included in
determining such twenty (20) consecutive business day period and if such twenty
(20) consecutive business day period has not ended (x) on or prior to August 20,
2012, then it will not commence until September 5, 2012 and (y) on or prior to
December 17, 2012, then it will not commence until January 3, 2013.

 

(c)           The date on which the Closing is to occur is referred to herein as
the “Closing Date” and 12:01 a.m. on the day of Closing is referred to herein as
the “Effective Time”; provided, however, that with respect to those certain
Station Contracts relating to advertising time on the Stations, the Effective
Time shall be deemed to be 5:00 a.m., local time, on the Closing Date.  If the
Closing shall not have occurred for any reason within the original effective
period of the FCC Consent, and neither party shall have terminated this
Agreement under Article 10 hereof, Buyer and Seller shall jointly request one or
more extensions of the effective period of the FCC Consent; provided, however,
that no such extension of the FCC Consent shall limit the right of either party
to exercise such party’s rights under Article 10.

 

1.9.          Governmental Consents.

 

(a)           Within five (5) business days of the date of this Agreement, Buyer
and Seller shall file one or more applications with the FCC (collectively, the
“FCC Application”) requesting (i) FCC consent to the assignment of the FCC
Licenses to Buyer or, as may be designated by Buyer and subject to Section 11.3
hereof, any affiliate of Buyer, and (ii) FCC consent and authorization to permit
Buyer, pursuant to Note 5 to Section 73.3555 of the FCC Rules (as defined
below), to operate KSNC(TV) as a satellite of KSNW(TV) and KHAW-TV and KAII-TV
as satellites of KHON-TV (the “Satellite Waiver”).  FCC consent to the
assignment to Buyer of the FCC Licenses and grant of the Satellite Waiver is
referred to herein as the “FCC Consent”.  Each party shall promptly provide to
the other parties a copy of any pleading, order or other document served on it
relating to the FCC Application or the FCC Consent, and Buyer and Seller shall
each oppose any petitions to deny or other objections filed with respect to the
FCC Application and any requests for reconsideration or review of any FCC
Consent to the extent that any such petitions, objections, or requests for
reconsideration relate to such party.  Buyer and Seller shall diligently
prosecute the FCC Application and otherwise use their commercially reasonable
efforts to obtain the FCC Consent as soon as possible; provided, however, except
as provided in Section 11.1 hereof, neither Buyer nor Seller shall be required
to pay consideration to any third party to obtain the FCC Consent.  For purposes
of this Agreement, “Final Order” means an Action (as defined below) by the FCC
(i) that has not been vacated, reversed, stayed, enjoined, set aside, annulled
or suspended; (ii) with respect to which no request for stay, motion or petition
for rehearing, reconsideration or review, or application or request for review
or notice of appeal or sua sponte review by the FCC is pending; and (iii) as to
which the

 

10

--------------------------------------------------------------------------------


 

time for filing any such request, motion, petition, application, appeal or
notice, and for the entry of orders staying, reconsidering or reviewing on the
FCC’s own motion has expired.

 

(b)           Within thirty (30) days after the date of this Agreement (unless
Buyer and Seller mutually agree in writing to another date), Buyer and Seller
shall make any required filings with the Federal Trade Commission and the United
States Department of Justice pursuant to the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”) with respect to the
transactions contemplated hereby (including a request for early termination of
the waiting period thereunder), and shall thereafter promptly respond to all
requests received from such agencies for additional information or documentation
and otherwise diligently take, or cooperate in the taking of, all actions
necessary to (i) avoid the entry of, or to have vacated or terminated, any
decree, order or judgment under the HSR Act that would restrain, prevent or
delay the consummation of the transactions contemplated by this Agreement or the
PBC APA on or before the Outside Date (as defined below), including by defending
through litigation on the merits any claim asserted in any court by any
governmental agency or third party and (ii) avoid or eliminate each and every
impediment under the HSR Act that may be asserted by any governmental agency
with respect to the transactions contemplated by this Agreement or the PBC APA
so as to enable the consummation of such transactions to occur as soon as
reasonably possible (and in any event no later than the Outside Date). 
Expiration or termination of any applicable waiting period under the HSR Act is
referred to herein as “HSR Clearance”.

 

(c)           The FCC Licenses of the Stations expire on the dates corresponding
thereto as set forth in Schedule 1.1(a).  If, at any point prior to Closing, an
application for the renewal of the FCC License of any Station (a “Renewal
Application”) must be filed pursuant to the FCC Rules (as defined below), Seller
shall timely execute, file and prosecute with the FCC such Renewal Application
in accordance with Section 4.1(b) hereof.  If the FCC Application is granted by
the FCC subject to a renewal condition, then, without limitation of
Section 1.9(a), the term “FCC Consent” shall be deemed to also include the
satisfaction of such renewal condition. In order to avoid disruption or delay in
the processing of the FCC Application, Buyer agrees, as a part of the FCC
Application, to request that the FCC apply its policy permitting the assignment
of FCC Licenses in transactions involving multiple stations to proceed,
notwithstanding the pendency of one or more Renewal Applications.  Buyer agrees
to make such representations and undertakings as are necessary or appropriate to
invoke such policy, including undertakings to assume, as between the parties and
the FCC, the position of the applicant before the FCC with respect to any
pending Renewal Application and to assume the corresponding regulatory risks
relating to any such Renewal Application; provided, however, that nothing set
forth in this Section 1.9(c) shall be deemed to amend or modify the provisions
of Section 1.3 relating to the Retained Obligations.  In addition, and exclusive
of any agreements that Seller enters into pursuant to Section 4.1(r) hereof,
Buyer acknowledges that, to the extent reasonably necessary to expedite grant by
the FCC of any Renewal Application and thereby to facilitate grant of the FCC
Application, Seller shall be permitted to enter into such additional tolling
agreements with the FCC to extend the statute of limitations for the FCC to
determine or impose a forfeiture penalty against a Station in connection with
(i) any pending complaints that such Station aired programming that contained
obscene, indecent or profane material, (ii) any FCC inquiry regarding a
Station’s broadcast of certain video news release or satellite media tour
material, or (iii) any other enforcement matters against a Station with respect
to which the FCC may permit

 

11

--------------------------------------------------------------------------------


 

Seller to enter into a tolling agreement.  Buyer and Seller shall consult in
good faith with each other prior to Seller entering into any such tolling
agreement under this Section 1.9(c).

 

(d)           In connection with their obligations pursuant to this Section 1.9
with respect to pursuing the FCC Consent and the HSR Clearance, Buyer and Seller
shall (i) keep each other informed in all material respects and on a reasonably
timely basis of any material communication received by such party from, or given
by such party to, any governmental agency and of any material communication
received or given in connection with any Action by a private party, in each case
with respect to this Agreement, the Stations or the transactions contemplated
hereby, (ii) notify each other of all documents filed with or received from any
governmental agency with respect to this Agreement, the Stations or the
transactions contemplated hereby, (iii) furnish each other with such information
and assistance as the other may reasonably request in connection with their
preparation of any governmental filing hereunder and (iv) cooperate in all
respects with each other in connection with any filing or submission with a
governmental agency in connection with the transactions contemplated by this
Agreement and in connection with any investigation or other inquiry by or before
any governmental agency relating to this Agreement, the Stations or the
transactions contemplated hereby, including any Action initiated by a private
party.  Subject to applicable laws relating to the exchange of information, each
of Buyer and Seller shall have the right to review in advance, and to the extent
practicable each will consult with the other on, all information relating to the
other party or parties, as the case may be, and their respective affiliates,
that appears in any filing made with, or written materials submitted to, any
third party and/or any governmental agency with respect to this Agreement, the
Stations or the transactions contemplated hereby.  The FCC Consent and HSR
Clearance are referred to herein collectively as the “Governmental Consents”.

 

ARTICLE 2
SELLERS REPRESENTATIONS AND WARRANTIES

 

Sellers, jointly and severally, make the following representations and
warranties to Buyer as of the date hereof and as of the Closing:

 

2.1.          Organization.  Each Seller is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, and is
qualified to do business in each jurisdiction in which its respective Station
Assets are located.  Each Seller has the requisite limited liability company
power and authority to execute, deliver and perform this Agreement and all of
the other agreements and instruments to be made by Seller pursuant hereto
(collectively the “Seller Ancillary Agreements”) and to consummate the
transactions contemplated hereby.

 

2.2.          Authorization.  The execution, delivery and performance of this
Agreement and the Seller Ancillary Agreements by Seller have been duly
authorized and approved by all necessary limited liability company action of
Seller and its respective managers, officers and members and do not require any
further authorization or consent of Seller or its respective managers, officers
or members.  This Agreement is, and each Seller Ancillary Agreement when
executed and delivered by Seller and the other parties thereto will be, a legal,
valid and binding agreement of Seller enforceable in accordance with its terms,
except in each case as such enforceability may be limited by bankruptcy,
moratorium, insolvency, reorganization or other

 

12

--------------------------------------------------------------------------------


 

similar laws affecting or limiting the enforcement of creditors’ rights
generally and except as such enforceability is subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

 

2.3.          No Conflicts.  Except as set forth on Schedule 2.3 and except for
the Governmental Consents and consents to assign the Real Property Leases and
Station Contracts indicated as requiring consent on Schedule 1.1(c) and Schedule
1.1(d), the execution, delivery and performance by Seller of this Agreement and
the Seller Ancillary Agreements and the consummation by Seller of any of the
transactions contemplated hereby or thereby does not and will not conflict with,
violate, result in a breach of the terms and conditions of, or, with or without
notice or the passage of time, result in any breach, event of default or the
creation of any lien under, any Real Property Lease required to be listed on
Schedule 1.1(c), any Station Contract required to be listed on Schedule 1.1(d),
any organizational documents of Seller, or any law, judgment, order, or decree
to which Seller is subject, or require the consent or approval of, or a filing
by Seller with, any governmental or regulatory authority.

 

2.4.          FCC Licenses.  Except as set forth on Schedule 1.1(a):

 

(a)           Seller is the holder of the FCC Licenses described on Schedule
1.1(a), which include all of the material licenses, permits, authorizations and
registrations of any federal, state or local governmental authority required for
or otherwise material to the present operation of the Stations.  Those Stations
identified as “satellite” Stations on Schedule 1.1(a) either (i) have been
granted a waiver of the FCC’s multiple ownership rules pursuant to Note 5 of
Section 73.3555 of the FCC Rules or (ii) may operate as “satellite” Stations
without waiver of the rules, regulations and policies of the FCC (the “FCC
Rules”).  The FCC Licenses are in full force and effect and have not been
revoked, suspended, canceled, rescinded or terminated and have not expired. 
There is not pending any Action by or before the FCC to revoke, suspend, cancel,
rescind or materially adversely modify any of the FCC Licenses (other than
proceedings to amend FCC rules of general applicability).  There is not issued
or outstanding, by or before the FCC, any order to show cause, notice of
violation, notice of apparent liability, or order of forfeiture against the
Stations or against Seller with respect to the Stations that could reasonably be
expected to result in any such action.  Except as set forth in Schedule 1.1(a),
the FCC Licenses have been issued for the full terms customarily issued by the
FCC for each class of Station, and the FCC Licenses are not subject to any
condition except for those conditions appearing on the face of the FCC Licenses
and conditions generally applicable to each class of Station.  The Stations are
operating in compliance in all material respects with the FCC Licenses, the
Communications Act of 1934, as amended (the “Communications Act”), and the FCC
Rules (collectively, the “Communications Laws”).  Except as set forth in
Schedule 1.1(a), there are no matters relating to Seller that might reasonably
be expected to result in the FCC’s denial or material delay of approval of the
FCC Application.

 

(b)           Schedule 1.1(d) contains, as of the date hereof, (i) a list of all
retransmission consent agreements with multi-channel video programming
distributors, including cable systems, telephone companies, and DBS systems
(together, “MVPDs”) with more than 5,000 subscribers with respect to each
Station, and (ii) a list of the MVPDs that, to the knowledge of Seller, carry
any Station and, except in the case of any Specified Network Affiliate (as
defined in Schedule 1.1(d)), have more than 5,000 subscribers outside such
Station’s Nielsen

 

13

--------------------------------------------------------------------------------


 

Designated Market Area (“DMA”); provided, however, that the list of MVPDs
referenced in the foregoing clause (ii) shall be updated prior to Closing to
reflect all MVPDs that, to the knowledge of Seller, carry any Station outside
such Station’s DMA, regardless of the Station’s network affiliation and number
of subscribers.  Seller has entered into retransmission consent agreements with
respect to each MVPD with more than 10,000 subscribers in any of the Stations’
DMAs.  Since January 1, 2011, (x) no MVPD with more than 10,000 subscribers in
any of the Stations’ DMAs has provided written notice to Seller of any signal
quality issue or has failed to respond to a request for carriage or, to the
knowledge of Seller, sought any form of relief from carriage of the Station from
the FCC and (y) Seller has not received any written notice from any MVPD with
more than 10,000 subscribers in any of the Stations’ DMAs of such MVPD’s
intention to delete a Station from carriage or to change a Station’s channel
position.

 

(c)           All material reports and filings required to be filed with the FCC
by Seller with respect to the Stations have been timely filed.  All such reports
and filings are accurate and complete in all material respects.  Seller
maintains appropriate public inspection files at the Stations as required by the
FCC Rules.

 

(d)           Except as set forth on Schedule 2.4(d), during the prior twelve
(12) months (i) no Station has been off the air for a period of four (4) or more
consecutive days for any reason or (ii) operated at substantially reduced power
for a period of fourteen (14) or more consecutive days.

 

2.5.          Taxes.  Seller has, in respect of the Stations’ business and the
Station Assets, (a) filed all foreign, federal, state, county and local Tax
Returns which are required to have been filed by it under applicable law, and
(b) has paid all Taxes which have become due and payable by Seller.  Except as
set forth on Schedule 2.5, no audit or other Action is being conducted or is
pending with any governmental agency with respect to Taxes of Seller, and no
written notice thereof has been received by Seller.  As used herein, “Taxes”
shall mean any federal, state or local net or gross income, gross receipts,
sales, use, excise, property, ad valorem, transfer, franchise, license,
withholding, payroll, employment and social security, unemployment, and other
taxes, fees, assessments or charges of any kind imposed by any governmental
authority, together with any associated interest or penalties, and “Tax Returns”
means any return, declaration, report, claim for refund, or statement relating
to Taxes, including any schedules or attachments thereto and any amendments
thereof.

 

2.6.          Tangible Personal Property.  Schedule 1.1(b) contains a list of
material items of Tangible Personal Property included in the Station Assets with
respect to each Station.  Except as set forth on Schedule 1.1(b), Seller has
good and valid title to the Tangible Personal Property free and clear of liens,
claims and encumbrances (“Liens”), other than Permitted Liens (as defined
below).  Except as set forth on Schedule 1.1(b), (i) all material items of
Tangible Personal Property are in normal operating condition, ordinary wear and
tear excepted, have been maintained in accordance with normal industry practice
and, to Seller’s knowledge, are free from material defects (patent or latent)
and (ii) no third party has any rights to use any such material items of
Tangible Personal Property, whether by lease, sublease, license, sublicense or
other instrument.  As used herein, “Permitted Liens” means, collectively, those
items listed on Schedule 2.6, the Assumed Obligations, liens for taxes not yet
due and payable, liens that will be released at or prior to Closing, and with
respect to the Real Property, such other easements,

 

14

--------------------------------------------------------------------------------


 

rights of way, building and use restrictions, title exceptions, reservations and
limitations that do not, individually or in the aggregate, in any material
respect detract from the value of the property subject thereto or impair the use
thereof in the ordinary course of the business of the Stations.

 

2.7.          Real Property.

 

(a)           Schedules 1.1(c)(i), (ii) and (iii) contain a description of all
Real Property included in the Station Assets, which is all of the real property
used, or held for use, by Seller in connection with the Business.  Seller has
good and marketable fee simple title to the owned Real Property described on
Schedule 1.1(c)(i) (the “Owned Real Property”) free and clear of all Liens other
than Permitted Liens.  Schedules 1.1(c)(ii) and 1.1(c)(iii) include a
description of each lease of Real Property, which with the exception of the
Corporate Leases, is all of the leased Real Property used or held for use by
such Seller in connection with the Business (the “Real Property Leases”), and,
except as set forth on Schedule 2.7(a), true and correct copies of such Real
Property Leases, together with any amendments thereto, have been made available
to Buyer.  Each of the Real Property Leases required to be listed on Schedules
1.1(c)(ii) and 1.1(c)(iii) is in full force and effect and is binding upon
Seller and, to Seller’s knowledge, the other parties thereto (subject to
bankruptcy, insolvency, reorganization or other similar laws relating to or
affecting the enforcement of creditors’ rights generally and except as such
enforceability is subject to general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law)).  Seller
has performed its obligations under each of the Real Property Leases required to
be listed on Schedules 1.1(c)(ii) and 1.1(c)(iii) in all material respects, and
is not in material default thereunder, and to Seller’s knowledge, no other party
to any of the Real Property Leases required to be listed on Schedules
1.1(c)(ii) and 1.1(c)(iii) is in default thereunder in any material respect. 
Seller has not received written notice that it has breached, violated or
defaulted under any Real Property Lease required to be listed on Schedules
1.1(c)(ii) and 1.1(c)(iii).  Seller has good and valid title to the leasehold
estate under each Real Property Lease free and clear of all Liens other than
Permitted Liens.  The Real Property Leases set forth on Schedules 1.1(c)(ii) and
1.1(c)(iii) requiring the consent of a third party to assignment are identified
with an asterisk on Schedules 1.1(c)(ii) and 1.1(c)(iii).  To Seller’s
knowledge, the Real Property is not subject to any suit for condemnation or
other taking by any public authority.

 

(b)           The buildings, material improvements, installations and facilities
included in the Real Property are free of any material physical or mechanical
defects with respect to their intended uses, and all building systems (including
heating, ventilation, air-conditioning, elevator, other mechanical, electrical,
sprinkler, life safety and plumbing systems) are in normal operating condition,
ordinary wear and tear excepted, except as described on Schedule 2.7(b) hereof. 
All water, sewer, gas electric, telephone, drainage facilities and all other
utilities required by law or by normal operation of the Real Property are paid
for and adequate to service the Real Property in its present use and to permit
compliance in all material respects with all requirements of law and normal
usage of the Real Property as currently used by Seller.  The Real Property
includes sufficient access to the Stations’ facilities over publicly dedicated
and accepted rights of way or other rights of way which Seller has all necessary
and proper legal authority to use without material cost.  Except as set forth on
Schedule 2.7(b) and, solely with respect to any items of Tangible Personal
Property that are not fixtures, other than in the ordinary course of business,
all

 

15

--------------------------------------------------------------------------------


 

material improvements, installations, Tangible Personal Property and facilities
utilized in connection with the Business, including material studios, towers and
transmission equipment, are located entirely on the Real Property.

 

(c)           Seller has not received written notice of any existing plan or
study by any public authority or by any other person or entity that challenges
or otherwise adversely affects the continuation of the use or operation of any
Real Property and has no knowledge of any such plan or study with respect to
which it has not received written notice. Except as set forth in the Real
Property Leases, to Seller’s knowledge, there is no person or entity in
possession of any Owned Real Property other than Seller.  Except as set forth on
Schedule 2.7(c), no third party has any right to acquire any of the Owned Real
Property or any interest therein.

 

2.8.          Contracts.  Schedule 1.1(d) sets forth a true and correct list of
each Station Contract:

 

(a)           that is for network affiliation with any of the ABC, CBS, FOX or
NBC television networks (each, a “Major Network”) or any other national
television network;

 

(b)           that is a film or program license agreement or similar agreement
or contract for Program Rights pursuant to which Seller is obligated to pay fees
in excess of $150,000 in the aggregate for such Station Contract;

 

(c)           that relates to the non-broadcast use of a Station’s digital
bitstream or that leases or otherwise grants use of a Station’s licensed
spectrum by a third party (other than in connection with a network affiliation
agreement disclosed pursuant to Section 2.8(a) above);

 

(d)           that is a website agreement, including any website hosting
agreement or other “new media” or similar Station Contract relating to the
development of websites, software or computer programs or applications or
otherwise relating to electronic media programs or services that are ancillary
to the broadcast operations of one or more of the Stations, in each case that is
material to a Station, group of Stations or the Stations, taken as a whole;

 

(e)           with any affiliate of Seller (other than employment or
compensation related agreements or contracts or agreements or contracts relating
exclusively to the corporate organization or operation of Seller);

 

(f)            that is a noncompetition agreement restricting any Seller;

 

(g)           relating to any ownership interest by Seller in any corporation,
partnership, joint venture, other business enterprise or third party or other
similar arrangement involving co-investment with a third party;

 

(h)           that is a local marketing or time brokerage agreement, joint sales
agreement, shared services agreement, management agreement, local news sharing
agreement or similar agreement (other than the PBC Services Agreements and the
Networks LMA);

 

(i)            with a governmental agency and that involves the aggregate
payment or potential payment by or to Seller of more than $50,000 annually;

 

16

--------------------------------------------------------------------------------


 

(j)            that (other than any agreement or contract for Program Rights or
on-air talent) (i) involves the aggregate payment or potential payment by or to
Seller of more than $50,000 annually or (ii) cannot be terminated within twelve
(12) months after giving notice of termination and without resulting in any
material cost, penalty or liability to Seller (it being understood that a
Station Contract that expires within twelve (12) months of the date hereof in
accordance with its terms (and that is not subject by its terms to an extension
or automatic renewal period that will be exercised or triggered prior to Closing
and that would extend beyond twelve (12) months of the date hereof) shall be
treated as terminable within twelve (12) months and shall not require disclosure
under this subsection (j)(ii));

 

(k)           that provides for post-employment or post-consulting liabilities
or obligations, including severance pay but excluding any payment liabilities or
obligations arising solely in connection with the early termination of a
term-based arrangement prior to the expiration of the applicable term, for any
Station Employee (as defined below);

 

(l)            under which payments or obligations will be increased,
accelerated or vested by the occurrence (whether alone or in conjunction with
any other event other than the failure by Seller to obtain a third-party consent
that is required to assign any Station Contract) of any of the transactions
contemplated by this Agreement or the PBC APA, or under which the value of the
payments or obligations will be calculated on the basis of any of the
transactions contemplated by this Agreement or the PBC APA, including, as
applicable, any agreements or contracts providing for payments to be made to
Station general managers or other Station Employees in connection with certain
liquidity events with respect to any Station or any increase in the fair market
value or EBITDA of any Station;

 

(m)          relating to the disposition or acquisition of assets where the fair
market value of such assets exceeds $100,000, in each case other than inventory
sold in the ordinary course of business;

 

(n)           with on-air talent or employees or consultants providing services
to Seller that involves a commitment for annual consideration with a value in
excess of $100,000;

 

(o)           that contains any collective bargaining or similar agreements; or

 

(p)           relating to the guarantee (whether absolute or contingent) by
Seller of the performance of any third party.

 

Except as set forth on Schedule 2.8, each of the Station Contracts required to
be listed on Schedule 1.1(d) is in full force and effect and is binding upon
Seller and, to Seller’s knowledge, the other parties thereto (subject to
bankruptcy, insolvency, reorganization or other similar laws relating to or
affecting the enforcement of creditors’ rights generally and except as such
enforceability is subject to general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law)).  Except
as set forth on Schedule 2.8, Seller has performed its obligations under each of
the Station Contracts required to be listed on Schedule 1.1(d) in all material
respects, and is not in material default thereunder, and to Seller’s knowledge,
no other party to any of the Station Contracts required to be listed on Schedule
1.1(d) is in default thereunder in any material respect.  Except as set forth on
Schedule 2.8, Seller has

 

17

--------------------------------------------------------------------------------


 

not received written notice that it has breached, violated or defaulted under
any Station Contract required to be listed on Schedule 1.1(d).  The Station
Contracts required to be listed on Schedule 1.1(d) requiring the consent of a
third party to assignment are identified with an asterisk on Schedule 1.1(d). 
Except as set forth on Schedule 1.1(d), Seller has made available to Buyer
accurate and complete copies of all material Station Contracts required to be
listed on Schedule 1.1(d).

 

2.9.          Environmental.  Except as set forth on Schedule 2.9 (which
Schedule shall be updated prior to Closing to reflect the results of Buyer’s
Phase I and Phase II assessments pursuant to Section 5.6 hereof), to Seller’s
knowledge, (i) no hazardous or toxic substance or waste regulated under any
applicable Environmental Law (as defined below) has been generated, stored,
transported or released on, in, under, from or to the Real Property included in
the Station Assets that gives rise to an affirmative reporting or cleanup
obligation under any Environmental Law, (ii) Seller has complied in all material
respects with all Environmental Laws applicable to the Station Assets and
(iii) no citation, written notice, request for information, order, complaint or
penalty pursuant to any Environmental Law has been received with regard to a
Station Asset and remains unresolved.  Seller has delivered to Buyer copies of
all Phase I environmental assessments, audits, or inspection reports that it has
received or obtained or that are in its possession applicable to the Station
Assets.  For the purposes of this Agreement, “Environmental Law” means any
federal, state, or local law, statute, ordinance, rule, regulation,
interpretation, directive, policy, order, writ, decree, provision and condition
of permits, licenses, registrations and other operating authorizations, ruling
or decision of, agreement with or by, or any other requirement of, any
governmental agency relating to pollution, protection of human health, safety
and the environment, including natural resources, and the use, generation,
storage, handling, release, treatment, transportation, disposal, removal and
remediation of any hazardous material, hazardous waste, hazardous substance,
toxic waste, or toxic substance as those terms are defined under any
Environmental Law.

 

2.10.        Intangible Property.

 

(a)           Schedule 1.1(e) contains a description of the material Intangible
Property included in the Station Assets with respect to each Station.  Except as
set forth on Schedule 1.1(e), (i) the Business does not infringe upon or
misappropriate any third party rights in any material respect, (ii) to Seller’s
knowledge, none of the material Intangible Property is being infringed or
misappropriated by any third party, (iii) the Intangible Property is not the
subject of any pending or, to Seller’s knowledge, threatened Action claiming
infringement, unauthorized use or violation by Seller or any Station, and
(iv) Seller has not received any written notice, charge, complaint or demand
asserting that its use of the Intangible Property at any Station is unauthorized
or violates or infringes upon the rights of any other person or entity or
challenging the ownership, use, validity or enforceability of any Intangible
Property.  Seller owns or has the right to use the Intangible Property as
currently used free and clear of Liens other than Permitted Liens.

 

(b)           Schedule 2.10(b) sets forth a true and complete list of all
registrations, applications for registration and similar filings with any
governmental agency relating to the material Intangible Property required to be
listed on Schedule 1.1(e).  Except as set forth on

 

18

--------------------------------------------------------------------------------


 

Schedule 2.10(b), Seller has taken all action necessary to prosecute and/or
maintain all such registrations, applications and similar filings in full force
and effect.

 

(c)           Schedule 2.10(c) lists all license agreements in respect of any of
the material Intangible Property required to be listed on Schedule 1.1(e) either
licensed by Seller as licensor to third parties or licensed by third parties to
Seller as licensee.

 

2.11.        Employees; Labor Matters.

 

(a)           Except as set forth on Schedule 2.11(a)(i), Seller has complied in
all material respects with all labor and employment laws, rules and regulations
applicable to the Stations’ business, including those which relate to wages,
hours, terms and conditions of employment, discrimination in employment and
collective bargaining, equal opportunity, harassment, immigration, disability,
workers’ compensation, unemployment compensation, occupational health and safety
and the collection and payment of withholding.   Except as set forth on Schedule
2.11(a)(i), there is, and since January 1, 2010 there has been, no unfair labor
practice charge against Seller in respect of the Business pending or, to
Seller’s knowledge, threatened before the National Labor Relations Board, any
state labor relations board or any court or tribunal, nor has any written
complaint pertaining to any such charge or potential charge been delivered to
Seller, and there is no strike, dispute, request for representation, slowdown or
stoppage pending or, to Seller’s knowledge, threatened in respect of the
Business.  Except as set forth on Schedule 1.1(d), Seller is not party to any
collective bargaining, union or similar agreement with respect to the Station
Employees, and, to Seller’s knowledge, no union represents or claims to
represent or is attempting to organize such employees.  Except as set forth on
Schedule 2.11(a)(ii), no liability may be imposed upon a cessation of or
reduction in contributions to, or upon any complete or partial withdrawal from,
any multiemployer plan covering Station Employees.

 

(b)           Except as set forth on Schedule 2.11(b), Seller is in compliance
with its obligations pursuant to the U.S. Workers Adjustment and Retraining
Notification Act and the rules and regulations issued thereunder and any similar
applicable law (the “WARN Act”) and all other notification and bargaining
obligations arising under any collective bargaining agreement, statute or
otherwise, in each case to the extent affecting in whole or any part of any site
of employment, facility, operating unit or employee of Seller.

 

2.12.        Employee Benefit Plans.

 

(a)           Set forth in Schedule 2.12 is a true, correct and complete list of
each Seller Employee Benefit Plan and ERISA Affiliate Plan.  Except as set forth
in Schedule 2.12(a), Seller does not maintain nor is a party to, nor makes
contributions to, nor has maintained, or otherwise incurred any liability,
contingent or otherwise, within the last three years to, any of the following
(i) any “employee pension benefit plan,” as such term is defined in
Section 3(2) of the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations issued thereunder (“ERISA”) or (ii) any “employee
welfare benefit plan,” as such term is defined in Section 3(1) of ERISA or any
employee benefit plan maintained by Seller or to which Seller is obligated to
contribute or which provides benefits to current or former employees, directors,
or natural persons or service providers of Seller or any of their spouses,
dependents, or beneficiaries

 

19

--------------------------------------------------------------------------------


 

(collectively, the “Seller Employee Benefit Plans”). For purposes of this
Agreement, an “ERISA Affiliate Plan” means each Seller Employee Benefit Plan
sponsored or maintained or required to be sponsored or maintained at any time by
any person that, together with Seller would be deemed a “single employer” within
the meaning of 414 of the Code (“ERISA Affiliate”), or to which such ERISA
Affiliate makes or has made, or has or has had an obligation to make,
contributions at any time, or with respect to which such ERISA Affiliate has or
had any liability or obligation.

 

(b)           Each Seller Employee Benefit Plan has been operated and
administered in material compliance and currently is in material compliance,
both as to form and operation, with its terms and all applicable laws, including
the requirements of ERISA and the Code.  No “prohibited transaction,” within the
meaning of Section 4975 of the Code or Sections 406 and 407 of ERISA, and not
otherwise exempt under Section 408 of ERISA, has occurred with respect to any
Seller Employee Benefit Plan and no fiduciary (within the meaning of
Section 3(21) of ERISA) of any Seller Employee Benefit Plan subject to Part 4 of
Title I of ERISA has committed a breach of fiduciary duty that could subject
Seller to any material liability.  Each Seller Employee Benefit Plan intended to
be “qualified” within the meaning of Section 401(a) of the Code has received a
favorable determination letter, and, to Seller’s knowledge, nothing has occurred
subsequent to the date of such favorable determination letter that could
adversely affect the qualified status of any such plan.

 

(c)           With respect to any ERISA Affiliate Plan that is a multiemployer
plan under Section 3(37) of ERISA (i) no ERISA Affiliate has experienced a
complete or partial withdrawal from such multiemployer plan, (ii) no ERISA
Affiliate has been notified by any such multiemployer plan that such
multiemployer plan is currently in reorganization or insolvency under and within
the meaning of Section 4241 or 4245 of ERISA or that such multiemployer plan
intends to terminate or has been terminated under Section 4041A of ERISA and
(iii) no ERISA Affiliate Plan is in critical or endangered status within the
meaning of Code Section 432.

 

2.13.        Insurance.  Seller maintains insurance policies or other
arrangements with respect to the Stations and the Station Assets consistent with
commercially reasonable practices in the television broadcast industry.  All
such policies are (and will remain until the Effective Time) in full force and
effect.  There is no material claim pending under any such insurance policy as
to which coverage has been questioned, denied or disputed by the underwriters of
such insurance policy, and Seller has not received any written threatened
termination of any of such insurance policies.  Schedule 2.13 sets forth a list
of all claims in excess of $100,000 made against any such policies since
January 1, 2010.

 

2.14.        Compliance with Law; Permits.  Except for Permitted Liens and
except as set forth on Schedule 2.14, (i) Seller has complied in all material
respects with all laws, ordinances, codes, rules and regulations, and all
decrees, judgments and orders of any court or governmental authority which are
applicable to the Business, (ii) there are no governmental Actions (exclusive of
investigations by or before the FCC) pending or, to Seller’s knowledge,
threatened against Seller, nor, to Seller’s knowledge, are there any
investigations by or before the FCC pending or threatened against Seller, in
each case in respect of the Business except those affecting the television
broadcast industry generally, (iii) Seller has not received any written notice
from any governmental agency to the effect that Seller is not in compliance with
any laws, ordinances,

 

20

--------------------------------------------------------------------------------


 

codes, rules or regulations, or any decrees, judgments or orders of any court or
governmental agency which are applicable to the Business.  Except as set forth
on Schedule 2.14, (x) Seller holds all material licenses, franchises, permits,
certificates, approvals and authorizations from governmental agencies necessary
for the Business (collectively, “Permits”), (y) all such Permits are valid and
in full force and effect and (z) Seller is in material compliance with the terms
of all Permits and there is no Action pending or, to Seller’s knowledge,
threatened regarding the suspension, revocation, or cancellation of any Permits.

 

2.15.        Litigation.  Except as set forth on Schedule 2.15, there is no
legal or administrative claim, suit, action, complaint, charge, arbitration or
other proceeding (each, an “Action”) pending or, to Seller’s knowledge,
threatened against Seller (i) pertaining to the Business or (ii) which would
reasonably be expected to affect Seller’s ability to perform its obligations
under this Agreement or otherwise impede, prevent or materially delay the
consummation of the transactions contemplated by this Agreement.

 

2.16.        Financial Statements.  Seller has provided to Buyer copies of the
consolidated balance sheets and the related consolidated statements of cash flow
and operations for the Stations and the “Stations” as defined in the PBC APA
for: (i) the fiscal years ended December 31, 2010 and 2011 which have been
audited (collectively, the “Year End Statements”) and (ii) the three (3) months
ended March 31, 2012 (the “Q1 Statements” and, together with the Year End
Statements, the “Financial Statements”).  The Financial Statements have been
prepared in accordance with GAAP consistently applied and present fairly in all
material respects the results of operations of the Stations for the respective
periods covered thereby, except as otherwise set forth on Schedule 2.16;
provided, however, that (x) as of the date hereof, the Q1 Statements have been
prepared in a manner consistent in all material respects with the past practice
of Seller with respect to financial statements for similar interim reporting
periods, (y) the parties acknowledge that such Q1 Statements are subject,
following the date hereof, to auditor review and modifications based thereon and
(z) following such auditor review, the final versions of such Q1 Statements
shall be provided to Buyer and shall be deemed the Q1 Statements for all
purposes of this Agreement, in each case without regard to the provisos set
forth in this sentence.  The books and records of Seller are consistent in all
material respects with the Financial Statements.  Except as required by GAAP,
Seller has not, between the last day of its most recently ended fiscal year and
the date of this Agreement, made or adopted any material change in its
accounting methods, practices or policies in effect on such last day of its most
recently ended fiscal year.  Since October 1, 2009, Seller has not had any
material dispute with any of its auditors regarding accounting matters or
policies that is currently outstanding or that resulted (or would reasonably be
expected to result) in an adjustment to, or any restatement of, the Financial
Statements.  No current or former independent auditor for Seller has resigned or
been dismissed from such capacity as a result of or in connection with any
disagreement with Seller on a matter of accounting practices.

 

2.17.        Absence of Changes.  Except as set forth on Schedule 2.17, since
December 31, 2011, (i) Seller has operated the Business in the ordinary course
and (ii) with respect to the Business, there has not been:

 

(a)           any Material Adverse Effect;

 

21

--------------------------------------------------------------------------------

 


 

(b)                                 any materially adverse modification of any
of the FCC Licenses, including by virtue of Seller’s (A) entering into an
agreement or arrangement alienating, relinquishing, surrendering or otherwise
transferring the right to use all or a material portion of the spectrum
associated with any FCC License or (B) making of a binding commitment to subject
any FCC License, or any portion of the spectrum associated therewith, to any
spectrum auction conducted by the FCC;

 

(c)                                  any sale, lease, license or disposition of
any material assets used or held for use in the Business other than in the
ordinary course of business, any relocation of any such assets to the corporate
offices of Seller in Atlanta, Georgia or Los Angeles, California or any
creation, assumption or incurrence of any Liens upon the Station Assets, except
for Permitted Liens;

 

(d)                                 any entry into an employment agreement (or
any amendment or modification of an employment agreement) providing for
compensation in excess of $100,000, or any entry into any severance agreement or
any labor, or union agreement or plan (or amendments of any such existing
agreements or plan);

 

(e)                                  any hiring or termination of the employment
of any Station general manager or any other Station Employee with annual
aggregate non-equity compensation, including target bonuses, in excess of
$100,000;

 

(f)                                    except in the ordinary course of
business, any (i) increase in the compensation or benefits payable to any
Station Employee, (ii) modification of any severance policy applicable to any
Station Employee resulting in any increase in the amount of severance payable to
any such employee (or expanding of the circumstances in which such severance is
payable) or (iii) crediting of service in connection with any Seller Employee
Benefit Plan to any Station Employee such that the total service credited to any
such employee exceeds the actual services of such employee to Seller or a
predecessor of Seller;

 

(g)                                 any (i) entering into any Station Contract
other than any Station Contract that (1) was entered into in the ordinary course
of business and (2) does not involve future payments by Seller of greater than
$100,000 during any twelve (12) month period, (ii) material amendment to any
Station Contract other than any amendment that (1) was effected in the ordinary
course of business and (2) does not involve future payments by Seller of greater
than $100,000 during any twelve (12) month period or (iii) any termination or
waiver of any material right under any Station Contract other than in the
ordinary course of business (excluding the expiration of any Station Contract in
accordance with its terms);

 

(h)                                 any (i) entering into any Real Property
Lease other than any Real Property Lease that (1) was entered into in the
ordinary course of business and (2) does not involve payments by Seller of
greater than $25,000 during any twelve (12) month period, (ii) material
amendment to any Real Property Lease other than any amendment that (1) was
effected in the ordinary course of business and (2) does not involve payments by
Seller of greater than $25,000 during any twelve (12) month period or
(iii) termination or waiver of any material right under any Real Property Lease
other than in the ordinary course of business (excluding the expiration of any
Real Property Lease in accordance with its terms);

 

22

--------------------------------------------------------------------------------


 

(i)                                     excluding film and program barter
agreements entered into in the ordinary course of business and programming
agreements that do not involve payments by Seller of greater than $50,000 during
any twelve (12) month period, any (i) entering into any Specified Station
Contract (as defined below) other than any Specified Station Contract that
(1) was entered into in the ordinary course of business and (2) can be
terminated within six (6) months of the date hereof without resulting in any
material cost, penalty or liability to Seller or expires within six (6) months
of the date hereof in accordance with its terms or (ii) material amendment to
any Specified Station Contract other than any amendment that (1) was effected in
the ordinary course of business and (2) did not extend the term of such
Specified Station Contract or otherwise modify such Specified Station Contract
such that such Specified Station Contract cannot be terminated within six
(6) months of the date hereof without resulting in any material cost, penalty or
liability to Seller or does not expire within six (6) months of the date hereof
in accordance with its terms;

 

(j)                                     any entering into or material amendment
or modification of any agreement or contract constituting a local marketing or
time brokerage agreement, joint sales agreement, shared services agreement,
management agreement, local news sharing agreement or similar agreement with
respect to any Station or any other television broadcast station;

 

(k)                                  any material change in Seller’s accounting
practices, procedures or methods (except for any change required under GAAP or
applicable law) or failure to maintain Seller’s books and records in a manner
other than in the ordinary course of business;

 

(l)                                     any acquisition (including by merger,
consolidation or acquisition of stock) of the capital stock or a material
portion of the assets of any third party for consideration in excess of
$250,000, excluding transactions involving only Sellers;

 

(m)                               any agreement, commitment or resolution to
take any actions inconsistent with the foregoing.

 

2.18.                        Station Assets.  Seller has good and valid title
to, or a valid leasehold interest in, the Station Assets free and clear of all
Liens (other than Permitted Liens).  The Station Assets include all assets that
are owned, leased or licensed by Seller and used or held for use in the
Business, except for the Excluded Assets.

 

2.19.                        Citizenship.  Seller is not a “foreign person” as
defined in Section 1445(f)(3) of the Code.

 

2.20.                        No Brokers.  Except for services of Moelis &
Company to Seller, for which the applicable fee shall be paid by Seller, no
broker, investment banker, financial advisor or other third party has been
employed or retained by Seller in connection with the transactions contemplated
by this Agreement or is or may be entitled to any broker’s, finder’s, financial
advisor’s or other similar fee or commission, or the reimbursement of expenses,
in connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of Seller.

 

23

--------------------------------------------------------------------------------


 

ARTICLE 3
BUYER REPRESENTATIONS AND WARRANTIES

 

Buyer hereby makes the following representations and warranties to Seller as of
the date hereof and as of the Closing:

 

3.1.                              Organization.  Buyer is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization.  Buyer has the requisite power and authority to execute, deliver
and perform this Agreement and all of the other agreements and instruments to be
executed and delivered by Buyer pursuant hereto (collectively the “Buyer
Ancillary Agreements”) and to consummate the transactions contemplated hereby.

 

3.2.                              Authorization.  The execution, delivery and
performance of this Agreement and the Buyer Ancillary Agreements by Buyer have
been duly authorized and approved by all necessary action of Buyer and its
directors, officers and stockholders and do not require any further
authorization or consent of Buyer or its directors, officers or stockholders. 
This Agreement is, and each Buyer Ancillary Agreement when executed and
delivered by Buyer and the other parties thereto will be, a legal, valid and
binding agreement of Buyer enforceable in accordance with its terms, except in
each case as such enforceability may be limited by bankruptcy, moratorium,
insolvency, reorganization or other similar laws affecting or limiting the
enforcement of creditors’ rights generally and except as such enforceability is
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

3.3.                              No Conflicts.  Except for the Governmental
Consents, the execution, delivery and performance by Buyer of this Agreement and
the Buyer Ancillary Agreements and the consummation by Buyer of any of the
transactions contemplated hereby or thereby does not and will not conflict with,
violate, result in a breach of the terms and conditions of, or, with or without
notice or the passage of time, result in any breach, event of default or the
creation of any lien under, any lease, contract or agreement to which Buyer is a
party or to which its assets are subject, any organizational documents of Buyer,
or any law, judgment, order or decree to which Buyer is subject, or require the
consent or approval of, or a filing by Buyer with, any governmental or
regulatory authority or any third party (other than required filings with the
SEC).

 

3.4.                              Litigation.  There is no Action pending or, to
Buyer’s knowledge, threatened against Buyer which would reasonably be expected
to affect Buyer’s ability to perform its obligations under this Agreement or
otherwise impede, prevent or materially delay the consummation of the
transactions contemplated by this Agreement.

 

3.5.                              Qualification.  Buyer is legally, financially
and otherwise qualified to be the licensee of, acquire, own and operate the
Stations under the Communications Laws, and knows of no facts that would, under
existing law and the FCC Rules, disqualify Buyer as an assignee of the FCC
Licenses or as the owner and operator of the Stations.  Other than the Satellite
Waiver, no waiver of or exemption from any FCC rule or policy on the part of
Buyer is necessary for the FCC Consent to be obtained.  To Buyer’s knowledge,
there are no matters relating to Buyer’s FCC qualifications that might
reasonably be expected to result in the FCC’s denial or material

 

24

--------------------------------------------------------------------------------


 

delay of approval of the FCC Application.  From the date hereof through the
Closing, Buyer shall maintain Buyer’s FCC qualifications and will take no action
that will impair or cause a change in Buyer’s FCC qualifications that would be
reasonably likely to result in a material delay of the grant of the FCC Consent.

 

3.6.                              Financing.  Buyer has delivered to Seller
true, correct and complete copies of commitment letters from Buyer’s lenders
(the “Commitment Letters”), pursuant to which such lenders have agreed, subject
only to the terms and conditions set forth therein, to provide the debt
financing for the transactions contemplated by this Agreement (the
“Financing”).  As of the date hereof, the Commitment Letters are in full force
and effect without amendment or modification, are the valid and binding
obligations of Buyer and, to Buyer’s knowledge, each other party thereto,
include all material terms relating to the Financing, have not been withdrawn or
rescinded in any respect, and all commitment fees required to be paid thereunder
have been paid or will be paid in full when due.  Except as set forth in the
Commitment Letters, there are no other conditions to the consummation of the
Financing and Buyer has no reason to believe that any condition to the
Commitment Letters will not be satisfied or waived prior to the Closing Date. 
Buyer acknowledges and agrees that the obligation of Buyer to consummate the
transactions contemplated by this Agreement is not conditioned upon the closing
of the Financing, Buyer’s receipt of the proceeds of the Financing or Buyer’s
ability to finance or pay the Purchase Price and that any failure of Buyer to
consummate the transactions contemplated by this Agreement as a result of the
foregoing or otherwise shall constitute a material breach by Buyer of this
Agreement giving rise to Seller’s right to terminate this Agreement under
Section 10.1(c) hereof and entitle Seller to receive the Escrow Deposit Fund
(including, if applicable, attorneys’ fees and costs) pursuant to Section 10.5.

 

3.7.                              Solvency.  Assuming (a) the satisfaction of
the conditions in Article 7 hereof, (b) the accuracy of the representations and
warranties of Seller set forth in Article 2 hereof (for such purposes reading
such representations and warranties without giving effect to any materiality
qualifications or exceptions) and (c) any estimates, projections or forecast
provided by Seller to Buyer prior to the date hereof have been prepared in good
faith on assumptions that were and continue to be reasonable, then immediately
after giving effect to the transactions contemplated by this Agreement,
including the Financing, any alternative financing, any other repayment or
refinancing of debt contemplated in this Agreement or the Commitment Letters,
payment of all amounts required to be paid in connection with the consummation
of the transactions contemplated hereby, and payment of all related fees and
expenses, Buyer shall be Solvent (as defined below).  For purposes of this
Agreement: (a) “Solvent”, when used with respect to Buyer, means that, as of any
date of determination, (i) the Present Fair Salable Value (as defined below) of
its assets will, as of such date, exceed all of its liabilities, contingent or
otherwise, as of such date, (ii) Buyer will not have, as of such date, an
unreasonably small amount of capital for the business in which it is engaged or
will be engaged and (iii) Buyer will be able to pay its debts as they become
absolute and mature, in the ordinary course of business, taking into account the
timing of and amounts of cash to be received by it and the timing of and amounts
of cash to be payable on or in respect of its indebtedness, in each case after
giving effect to the transactions contemplated by this Agreement, and the term
“Solvency” shall have a correlative meaning; (b) “debt” means liability on a
“claim”; (c) “claim” for purposes of this Section 3.7 means (i) any right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
secured or

 

25

--------------------------------------------------------------------------------


 

unsecured or (ii) the right to an equitable remedy for a breach in performance
if such breach gives rise to a right to payment, whether or not such equitable
remedy is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or
unsecured; and (d) “Present Fair Salable Value” means the amount that may be
realized if the aggregate assets of Buyer (including goodwill) are sold as an
entirety with reasonable promptness in an arm’s-length transaction under present
conditions for the sale of comparable business enterprises.

 

3.8.                              Projections and Other Information.  Buyer
acknowledges that, with respect to any estimates, projections, forecasts,
business plans, budget information and similar documentation or information
relating to Seller and the Stations that Buyer has received from Seller or any
of its affiliates, (a) Buyer is not relying on such documentation in making its
determination with respect to signing this Agreement or completing the
transactions contemplated hereby, (b) there are uncertainties inherent in
attempting to make such estimates, projections, forecasts, plans and budgets,
(c) Buyer is familiar with such uncertainties, (d) Buyer is taking full
responsibility for making its own evaluation of the adequacy and accuracy of all
estimates, projections, forecasts, plans and budgets so furnished to it, and
(e) Buyer does not have, and will not assert, any claim against Seller or any of
its directors, officers, members, managers, employees, affiliates or
representatives, or hold Seller or any such persons liable, with respect
thereto.  Buyer represents and warrants that neither of Seller nor any of its
affiliates nor any other person or entity has made any representation or
warranty, express or implied, as to the accuracy or completeness of any
information regarding Seller, or the transactions contemplated by this Agreement
not expressly set forth in this Agreement, and neither Seller nor any of its
affiliates or any other person or entity will have or be subject to any
liability to Buyer or any other person or entity resulting from the distribution
to Buyer or its representatives or Buyer’s use of, any such information,
including any confidential memoranda distributed on behalf of Seller relating to
Seller or other publications or data room information provided to Buyer or its
representatives, or any other document or information in any form provided to
Buyer or its representatives in connection with the sale of the Station Assets
and the transactions contemplated hereby.  Notwithstanding anything herein to
the contrary, nothing in this Section 3.8 will in any way limit Buyer’s rights
(including under Section 7.1(a) and Article 9) with respect to representations
and warranties of Seller explicitly included herein.

 

3.9.                              Brokers.  No broker, investment banker,
financial advisor or other third party has been employed or retained by Buyer in
connection with the transactions contemplated by this Agreement or is or may be
entitled to any broker’s, finder’s, financial advisor’s or other similar fee or
commission, or the reimbursement of expenses, in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Buyer.

 

ARTICLE 4
CERTAIN COVENANTS

 

4.1.                              Seller’s Covenants.  Between the date hereof
and Closing, except as permitted by this Agreement or as contemplated by the
applicable subsection of Schedule 4.1 or required by applicable law or the
regulations or requirements of any regulatory organization applicable to Seller,
unless Buyer otherwise consents in writing (which request for consent shall,
notwithstanding the provisions of Section 11.4, be directed to and promptly
considered in

 

26

--------------------------------------------------------------------------------


 

accordance with the terms and conditions of this Section 4.1 by the Buyer
Principal Liaisons (as defined below) and which consent shall not be
unreasonably withheld, conditioned or delayed with respect to the matters set
forth in Sections 4.1(f), (g), (h), (i), (k), (l), (m), (n), (q), (r), (t) and,
solely to the extent related to any of the foregoing sections, Section 4.1(x)),
Seller shall:

 

(a)                                  operate the Business in the ordinary course
and conduct the Business in all material respects in accordance with FCC
Rules and with all other applicable laws, regulations, rules and orders;

 

(b)                                 (i) maintain the FCC Licenses in full force
and effect in all material respects, (ii) promptly execute any necessary
applications for renewal of the FCC Licenses necessary for the operation of the
Stations, (iii) not materially adversely modify any of the FCC Licenses,
including by (A) entering into an agreement or arrangement alienating,
relinquishing, surrendering or otherwise transferring the right to use all or a
material portion of the spectrum associated with any Station’s FCC License or
(B) making a binding commitment to subject any FCC License, or any portion of
the spectrum associated therewith, to any spectrum auction conducted by the FCC
and (iv) not give the FCC any grounds to institute proceedings for the
revocation or suspension of, or take any action or fail to take any action if
such action or failure to act would result in the expiration, revocation,
suspension, or a materially adverse modification of any of the FCC Licenses
(including the loss of “satellite” or Class A status for those Stations so
identified on Schedule 1.1(a));

 

(c)                                  not (i) sell, lease, license or dispose of
or agree to sell, lease, license or dispose of any of the Station Assets except
in the ordinary course of business and unless replaced with similar items of
substantially equal or greater value and utility, (ii) relocate any Station
Assets to the corporate offices of Seller in Atlanta, Georgia or Los Angeles,
California, (iii) create, assume or permit to exist any Liens upon the Station
Assets, except for Permitted Liens or (iv) dissolve, liquidate, merge or
consolidate with any other entity;

 

(d)                                 maintain and replace the Tangible Personal
Property and maintain the Real Property, in each case in the ordinary course of
business;

 

(e)                                  (i) upon reasonable written advance notice,
give Buyer and its representatives reasonable access at reasonable, mutually
agreed-upon times to the Station Assets, and furnish Buyer with information
relating to the Station Assets that Buyer may reasonably request, provided that
such access rights shall not be exercised in a manner that interferes with the
operation of the Stations, and (ii) otherwise provide such reasonable assistance
and cooperation as may be requested by Buyer from time to time prior to the
Closing Date to reasonably facilitate the transition of the Business, including
facilities, operations and applicable Business data, to Buyer upon and effective
as of the Effective Time;

 

(f)                                    except as otherwise required by law, not
enter into any employment agreement providing for annual compensation in excess
of $100,000, any severance agreement or any labor, or union agreement or plan
(or amendments of any such existing agreements or plan) that will be binding
upon Buyer or any Station after Closing;

 

27

--------------------------------------------------------------------------------


 

(g)                                 not hire or terminate the employment of any
Station general manager or any other Station Employee with annual aggregate
non-equity compensation, including target bonuses, in excess of $100,000,
excluding any terminations for “cause” as reasonably determined by Seller;

 

(h)                                 except in the ordinary course of business,
not (i) increase the compensation or benefits payable to any Station Employee
(except for performance and stay bonuses and other compensation payable by
Seller in connection with the consummation of the transactions contemplated by
this Agreement, in each case as disclosed in writing to Buyer prior to the
making of any such payments (collectively, “Stay Bonuses”)), (ii) modify any
severance policy applicable to any Station Employee that would result in any
increase in the amount of severance payable to any such employee (or would
expand the circumstances in which such severance is payable) or (iii) credit
service in connection with any Seller Employee Benefit Plan such that the total
service credited to any Station Employee exceeds the actual services of such
employee to Seller or a predecessor of Seller;

 

(i)                                     pay accounts payable and collect
accounts receivable in the ordinary course of business, and not compromise or
discount any accounts receivable except in the ordinary course of business;

 

(j)                                     use commercially reasonable efforts to
maintain the Stations’ cable and DBS carriage existing as of the date of this
Agreement;

 

(k)                                  excluding any Specified Station Contracts,
not (i) enter into any agreement or contract that would have been a Station
Contract were Seller a party or subject thereto on the date of this Agreement
unless such agreement or contract (1) is entered into in the ordinary course of
business and (2) does not involve payments by Seller of greater than $100,000
during any twelve (12) month period, (ii) amend in any material respect any
Station Contract unless such amendment (1) is effected in the ordinary course of
business and (2) does not increase the amount of payments to be made by Seller
during any twelve (12) month period by $100,000 or more or (iii) terminate or
waive any material right under any Station Contract other than in the ordinary
course of business (excluding the expiration of any Station Contract in
accordance with its terms) (it being understood that if any such entry into, or
amendment or termination of any such agreement or contract is permitted pursuant
to this Section 4.1(k) as a result of the references to acts taken in the
ordinary course of business, but such action would otherwise be prohibited by
any other provision of this Section 4.1, then this Section 4.1(k) shall not be
interpreted to permit such action without the prior written consent of Buyer as
contemplated hereby);

 

(l)                                     not (i) enter into any agreement or
contract that would have been a Real Property Lease were Seller a party or
subject thereto on the date of this Agreement unless such agreement or contract
(1) is entered into in the ordinary course of business and (2) does not involve
payments by Seller of greater than $25,000 during any twelve (12) month period,
(ii) amend in any material respect any Real Property Lease unless such amendment
(1) is effected in the ordinary course of business and (2) does not increase the
amount of payments to be made by Seller during any twelve (12) month period by
$25,000 or more or (iii) terminate or waive any material right under any Real
Property Lease other than in the ordinary course of

 

28

--------------------------------------------------------------------------------


 

business (excluding the expiration of any Real Property Lease in accordance with
its terms) (it being understood that if any such entry into, or amendment or
termination of any such agreement or contract is permitted pursuant to this
Section 4.1(l) as a result of the references to acts taken in the ordinary
course of business, but such action would otherwise be prohibited by any other
provision of this Section 4.1, then this Section 4.1(l) shall not be interpreted
to permit such action without the prior written consent of Buyer as contemplated
hereby);

 

(m)                               excluding film and program barter agreements
entered into in the ordinary course of business, not (i) enter into any
agreement or contract with respect to a Station that relates to the network
affiliation of or programming for such Station or to the grant of retransmission
consent to an MVPD with respect to the carriage of such Station’s signal (each,
a “Specified Station Contract”) unless such Specified Station Contract (1) is
entered into in the ordinary course of business, (2) can be terminated within
six (6) months of the date thereof without resulting in any material cost,
penalty or liability to Seller or expires within six (6) months of the date
hereof in accordance with its terms and (3) solely in the case of any Specified
Station Contract that is a programming agreement, does not involve obligations
to pay fees that, when taken together with all other programming agreement fee
obligations that have been newly undertaken between the date hereof and the
Closing (whether as a result of entering into new programming agreements or
amending the terms of existing programming agreements), are in excess of
$150,000 in the aggregate or (ii) amend in any material respect any existing
Station Contract that is a Specified Station Contract unless such amendment
(1) is effected in the ordinary course of business, (2) does not extend the term
of such Specified Station Contract or otherwise modify such Specified Station
Contract such that such Specified Station Contract cannot be terminated within
six (6) months of the date thereof without resulting in any material cost,
penalty or liability to Seller or does not expire within six (6) months of the
date hereof in accordance with its terms and (3) solely in the case of any
Specified Station Contract that is a programming agreement, does not involve
obligations to pay fees that, when taken together with all other programming
agreement fee obligations that have been newly undertaken between the date
hereof and the Closing (whether as a result of entering into new programming
agreements or amending the terms of existing programming agreements), are in
excess of $150,000 in the aggregate (it being understood that if any such entry
into or amendment of any such Specified Station Contract is permitted pursuant
to this Section 4.1(m) as a result of the references to acts taken in the
ordinary course of business, but such action would otherwise be prohibited by
any other provision of this Section 4.1, then this Section 4.1(m) shall not be
interpreted to permit such action without the prior written consent of Buyer as
contemplated hereby);

 

(n)                                 not enter into any agreement or contract
(i) constituting a local marketing or time brokerage agreement, joint sales
agreement, shared services agreement, management agreement, local news sharing
agreement or similar agreement with respect to any Station or any other
television broadcast station, (ii) constituting or amending any Trade Agreement
that (A) would be unfulfilled or outstanding as of the Closing Date and (B) in
which the value of air time the applicable Station is obligated to provide is
not equal to fair market value of the corresponding goods or services to be
received by such Station or (iii) that, prior to the Closing Date, would limit
Seller, or following the Closing Date, would limit Buyer, from engaging in any
line of business, competing with any third party or selling any product or
service;

 

29

--------------------------------------------------------------------------------


 

(o)                                 within thirty (30) days after the end of
each month ending between the date of this Agreement and the Closing Date,
furnish Buyer with copies of (i) monthly unaudited balance sheets and statements
of operations in respect of the Stations, all of which financial statements
shall comply with the requirements concerning the Financial Statements set forth
in Section 2.16 and (ii) in each case only to the extent received or prepared by
Seller, all time sales market audit information (or estimates prepared by Seller
in the absence of such audit information) and Nielsen rating data received in
respect of the Stations for such month (or other period) then-ended;

 

(p)                                 take all actions reasonably necessary or
appropriate to protect each Station from objectionable radio frequency
interference from third parties, including the filing of any and all necessary
notices, complaints and pleadings with the FCC to prevent or remedy such radio
frequency interference;

 

(q)                                 not materially change any accounting
practices, procedures or methods (except for any change required under GAAP or
applicable law, in each case as disclosed in writing to Buyer) or maintain its
books and records in a manner other than in the ordinary course of business;

 

(r)                                    promptly enter into, and comply with the
terms of, tolling, assignment and escrow agreements on customary terms and
conditions, as necessary and requested by the FCC to facilitate grant of the FCC
Application with respect to any Station for which a Renewal Application is not
pending;

 

(s)                                  not take any action, or omit to take any
action, or enter into any agreement or contract which would, or could reasonably
be expected to, prevent or interfere with the successful prosecution of the FCC
Application or the consummation of the transactions contemplated by this
Agreement or the PBC APA, or which is or would be inconsistent with any FCC
Application or the consummation of the transactions contemplated by this
Agreement or the PBC APA;

 

(t)                                    make any acquisition (including by
merger, consolidation or acquisition of stock) of the capital stock or a
material portion of the assets of any third party for consideration in excess of
$250,000, excluding transactions involving only Sellers;

 

(u)                                 not take any action that would reasonably be
expected to (i) impose any material delay in the obtaining of, or significantly
increase the risk of not obtaining the Governmental Consents, (ii) significantly
increase the risk of any governmental agency entering an order prohibiting the
consummation of the transactions contemplated by this Agreement or the PBC APA
or (iii) otherwise prevent or materially delay the consummation of the
transactions contemplated by this Agreement or the PBC APA;

 

(v)                                 maintain its qualifications to maintain the
FCC Licenses with respect to each Station and not take any action that will
materially impair such FCC Licenses or such qualifications, or cause the grant
of FCC Consent to be materially delayed;

 

(w)                               promote the programming of the Stations (both
on-air and using third party media) in the ordinary course of business, taking
into account inventory availability; and

 

30

--------------------------------------------------------------------------------


 

(x)                                   not agree, commit or resolve to take any
actions inconsistent with the foregoing.

 

4.2.                              No Solicitation.  From and after the date
hereof until the earlier of the Closing or the termination of this Agreement in
accordance with its terms, Seller shall not, nor shall it authorize or permit
any of its managers, officers, employees, agents, attorneys, accountants,
advisors or representatives to, directly or indirectly (a) solicit, initiate or
knowingly encourage (including by way of furnishing any non-public information
relating to Seller), or knowingly induce or knowingly take any other action
which would reasonably be expected to lead to the making, submission or
announcement of, any proposal or inquiry that constitutes, or is reasonably
likely to lead to, an Acquisition Proposal (as defined below), (b) other than
informing third parties of the provisions contained in this Section 4.2, enter
into, continue or participate in any discussions or any negotiations regarding
any Acquisition Proposal or otherwise take any action to knowingly facilitate or
knowingly induce any effort or attempt to make or implement an Acquisition
Proposal, (c) approve, endorse or recommend an Acquisition Proposal or any
letter of intent, memorandum of understanding or other instrument contemplating
an Acquisition Proposal or requiring Seller to abandon or terminate its
obligations under this Agreement or (d) agree, resolve or commit to do any of
the foregoing.  Seller shall, and shall cause its managers, officers, employees,
agents, attorneys, accountants, advisors or representatives to, immediately
cease and cause to be terminated all discussions or negotiations with any third
party previously conducted with respect to any Acquisition Proposal and shall
promptly notify Buyer of Seller’s receipt of any unsolicited bona fide written
Acquisition Proposal, which notice shall identify the third party responsible
for such Acquisition Proposal and include a copy of such Acquisition Proposal. 
For purposes of this Agreement, “Acquisition Proposal” means any bona fide
offer, proposal or indication of interest (other than an offer, proposal or
indication of interest by Buyer or its affiliates) contemplating or otherwise
relating to the acquisition of Seller (or any equity interest therein), the
Business, the Station Assets or any material portion thereof.

 

4.3.                              Financing Covenants.

 

(a)                                  Sellers shall, and shall cause their
accountants, consultants, legal counsel, officers and employees, to provide
Buyer and potential Financing Sources (as defined below) cooperation reasonably
requested by Buyer and potential Financing Sources in connection with the
Financing (including, for the avoidance of doubt, any issuance of notes or
exchange notes and any incurrence of asset-based loans and commitments
(including assistance with audits and due diligence examinations customary for
such financings)) and in connection with Buyer’s compliance with SEC and New
York Stock Exchange reporting obligations, which cooperation shall be limited to
(A) causing, upon reasonable advance notice by Buyer, appropriate officers and
employees of the Sellers to participate telephonically in a reasonable number of
meetings, due diligence sessions and drafting sessions related to any Financing,
giving due consideration to the needs of such individual to operate their
business, subject to the confidentiality provisions set forth in Section 5.1
hereof, (B) reviewing and commenting upon materials for rating agency
presentations, offering documents, roadshow presentations, private placement
memoranda, offering memoranda, bank information memoranda and similar documents
required in connection with the Financing and using commercially reasonable
efforts to work with Buyer in providing “backup” support for any statements
related to Sellers included in any of the foregoing, subject to the
confidentiality provisions set forth in Section 5.1 hereof, (C) providing

 

31

--------------------------------------------------------------------------------


 

information relating to Sellers to the Financing Sources and to any underwriter,
initial purchaser or placement agent in connection with the Financing and their
respective counsel, (D) furnishing Buyer and its Financing Sources as promptly
as practical with GAAP-compliant (1) audited consolidated financial statements
for Sellers for fiscal years 2010 and 2011 and any fiscal year after 2011 ended
at least ninety (90) days prior to the Closing Date (including an audit opinion
for each such period that has not been withdrawn and for which Sellers have
received no notice that withdrawal is under consideration), (2) unaudited
interim period financial statements for the Sellers for the most recently
completed fiscal quarter ended at least forty-five (45) days prior to the
Closing Date which have been reviewed by the independent accountant for Sellers
as provided in the Statement on Auditing Standards No. 100, American Institute
of Certified Public Accountants AU Section 722 and Statement on Auditing
Standards No. 116, and regarding which Sellers shall not have knowledge of any
facts which would require the restatement of such financial statements for such
financial statements to comply with GAAP, in each case, such that such financial
statements satisfy Regulation S-X for a registration statement using financial
statements to be declared effective by the SEC (the information required by this
clause (D) being referred to collectively as the “Required Financial
Information”), (E) after the Closing and, to the extent reasonably necessary to
allow Buyer to consummate a securities offering or comply with SEC requirements,
for a period of twelve (12) months after the Closing, providing appropriate
representations to its independent accountants in connection with the
preparation of financial statements and other financial data of Sellers and
requesting accountants’ consents in connection with the use of Sellers’
financial statements in offering documents, prospectuses, Current Reports on
Form 8-K and other documents which are filed with the SEC, (F) using
commercially reasonable efforts to assist Buyer in connection with the
preparation of pro forma financial information and financial statements to the
extent required by SEC rules and regulations or necessary to be included in any
offering documents, (G) using commercially reasonable efforts to obtain
customary accountants’ consents and comfort letters (including “negative
assurance” comfort and including bring down procedures for and concerning
financial information for periods up to four (4) business days prior to the
closing date of the Financing) to the extent reasonably necessary to allow Buyer
to consummate a securities offering or comply with SEC requirements, (H) using
commercially reasonable efforts to assist Buyer and Buyer’s auditors in
connection with Buyer’s efforts to make Seller’s historical financial statements
compliant with Regulation S-X and usable in SEC filings and in offering
memoranda used in the Financing, (I) reviewing and commenting on Buyer’s draft
of a business description and “Management’s Discussion and Analysis” of Seller’s
financial statements to be included in offering documents related to the
Financing and (J) providing all documentation and other information about
Sellers as is required by applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act.  Buyer hereby
acknowledges that, as of the date hereof and without giving effect to any
subsequent modifications, amendments or supplements to such financial
statements, Buyer has received financial statements from Sellers that comply
with the provisions of subsection (a)(D)(1) of this Section 4.3 (the “Existing
Audited Financials”).  For the avoidance of doubt, if subsequent to the date
hereof the Existing Audited Financials do not meet or otherwise comply with the
requirements of subsection (a)(D)(1) of this Section 4.3 due to subsequent
modifications, amendments or supplements (including the withdrawal of an audit
opinion for such period or Seller’s receipt of notice that such a withdrawal is
under consideration), Seller acknowledges and agrees that Seller will be
required to provide new and/or updated financial statements that meet such
requirements.

 

32

--------------------------------------------------------------------------------


 

(b)                                 Whether or not the Closing occurs, Sellers
shall not be required to bear any cost or expense or to pay any commitment or
other similar fee or make any other payment in connection with the Financing
(“Company Debt Financing Fees”).  Whether or not the Closing occurs, Buyer shall
indemnify and hold harmless each Seller, and each of their respective officers,
directors, members, managers, employees, agents, subsidiaries, from and against
any and all losses and Damages, suffered or incurred by them in connection with
the arrangement of the Financing (including any action taken in accordance with
this Section 4.3 and any information utilized in connection therewith), except
in the case of the applicable indemnitee’s gross negligence or willful
misconduct.  Whether or not the Closing occurs, Buyer shall, promptly upon
request by Sellers, reimburse Sellers for all documented and reasonable
out-of-pocket costs incurred by Sellers in connection with this Section 4.3,
including accounting fees and expenses, legal fees and expenses and other third
party expenses.

 

(c)                                  Buyer hereby (A) acknowledges and agrees
that the obtaining of the Financing, or any alternative financing, is not a
condition to Closing and (B) reaffirms its obligation to consummate the
transactions contemplated by this Agreement, subject to the terms of this
Agreement, irrespective and independently of the availability of the Financing
or any alternative financing.

 

(d)                                 Notwithstanding anything herein to the
contrary, any liability of Seller to Buyer, any Financing Source or any third
party pursuant to this Section 4.3 or relating in any way to the Required
Financial Information shall be subject to and limited by Article 9 herein (and
Section 10.6, in the event of a termination of this Agreement) and any liability
of Seller hereunder shall be subject to the limitations set forth in
Section 9.2(b)(i) and (ii) hereof (and Section 10.6, in the event of a
termination of this Agreement).

 

4.4.                              Capital Expenditures.  Between January 1, 2012
and the Closing, Seller shall make capital expenditures in the aggregate amount
set forth on Schedule 4.4 relating to routine maintenance for the Business and
those projects described on Schedule 4.4.

 

ARTICLE 5
JOINT COVENANTS

 

Buyer and Seller hereby covenant and agree as follows:

 

5.1.                              Confidentiality.  Notwithstanding the
provisions of that certain Confidentiality Agreement, dated as of January 6,
2012 (the “Confidentiality Agreement”), by and between Buyer and New Vision
Television, LLC, which Confidentiality Agreement shall, as of the date hereof,
be deemed terminated and superseded in its entirety by this Section 5.1;
provided, however, that notwithstanding the foregoing, Section 4 of the
Confidentiality Agreement shall be deemed to remain in effect until the earlier
of the Closing or the first anniversary of the date of the Confidentiality
Agreement; and provided further that none of the provisions set forth in
Section 4 of the Confidentiality Agreement shall be deemed to apply to, qualify
or limit the rights and obligations of the parties pursuant to this Agreement:

 

(a)                                  Buyer shall and shall cause its affiliates
and its and their respective counsel, accountants, financial advisors, Financing
Sources, lenders and other agents and

 

33

--------------------------------------------------------------------------------


 

representatives to (i) protect the Seller Confidential Information (as defined
below) with at least the same degree of care, but no less than reasonable care,
with which it protects its own most sensitive confidential information and not
to disclose or reveal any Seller Confidential Information to any third party
other than to its or its affiliates’ respective officers, directors, employees,
attorneys, accountants, other agents and representatives, including current and
prospective lenders, who need to know the Seller Confidential Information in
connection with the consummation of the transactions contemplated by this
Agreement, except to the extent that disclosure of such Seller Confidential
Information has been otherwise consented to in writing by Seller and (ii) not
use the Seller Confidential Information for any purpose other than (A) in
connection with the evaluation or consummation of the transactions contemplated
by this Agreement, (B) to the extent necessary in connection with any filings
with or submissions to governmental agencies (including all filings with or
submissions to the SEC or any national securities exchange and the inclusion
therein of all required financial information relating to the Business) with
respect to this Agreement or to obtain any consents of third parties necessary
for the consummation of the transactions contemplated by this Agreement, (C) to
enforce Buyer’s rights and remedies under this Agreement or (D) in connection
with the Financing the disclosure of such Seller Confidential Information to
direct or indirect Financing Sources or potential direct or indirect Financing
Sources in connection with the Financing.  For purposes hereof, “Financing
Sources” means the entities that have committed to provide or will potentially
provide the Financing in connection with the transactions contemplated hereby
and their respective former, current and future direct or indirect equity
holders, controlling persons, representatives, stockholders, directors,
officers, employees, agents, advisors, members, trustees, managers, general or
limited partners, financing sources, assignees, or affiliates, including the
parties to the Commitment Letters and any joinder agreements or credit
agreements relating thereto (other than Buyer and its subsidiaries).  The
obligations of Buyer under this Section 5.1(a) shall survive the Closing or the
termination of the Agreement for a period of eighteen (18) months after such
Closing or termination, as applicable.

 

(b)                                 Seller shall and shall cause its affiliates
and its and their respective counsel, accountants, financial advisors, lenders
and other agents and representatives to (i) protect the Buyer Confidential
Information (as defined below) with at least the same degree of care, but no
less than reasonable care, with which it protects its own most sensitive
confidential information and not to disclose or reveal any Buyer Confidential
Information to any third party other than to its or its affiliates’ respective
officers, directors, employees, attorneys, accountants, other agents and
representatives who need to know the Buyer Confidential Information in
connection with the consummation of the transactions contemplated by this
Agreement, except to the extent that disclosure of Buyer Confidential
Information has been otherwise consented to in writing by Buyer and (ii) not use
the Buyer Confidential Information for any purpose other than (A) in connection
with the evaluation or consummation of the transactions contemplated by this
Agreement, (B) to the extent necessary in connection with any filings with
governmental agencies with respect to this Agreement, to obtain any consents of
third parties necessary for the consummation of the transactions contemplated by
this Agreement or as reasonably necessary to demonstrate New Vision Television,
LLC management performance (financial or otherwise) with respect to the Stations
and PBC Stations prior to the Effective Time or (C) to enforce Seller’s rights
and remedies under this Agreement, including pursuant to Section 11.11 hereof. 
The obligations of Seller under this Section 5.1(b) shall survive the Closing or
the termination of

 

34

--------------------------------------------------------------------------------


 

the Agreement for a period of eighteen (18) months after such Closing or
termination, as applicable.

 

(c)                                  As used herein, “Seller Confidential
Information” means (i) all financial, technical, commercial, proprietary or
other information of Seller or its affiliates disclosed to Buyer or its
affiliates or any of its or their respective officers, directors, employees,
representatives or agents (each, a “Buyer Recipient”) in connection with the
transactions contemplated by this Agreement that does not relate in any manner
to the Station Assets, the Stations or the Business, (ii) until such time as the
Closing occurs, all financial, technical, commercial, proprietary or other
information of Seller or its affiliates relating to the Station Assets, the
Stations or the Business and (iii) each of the terms, conditions and other
provisions contained in this Agreement and the agreements or documents to be
delivered pursuant to this Agreement.  Notwithstanding the preceding sentence,
the definition of Seller Confidential Information does not include any
information that (A) is in the public domain at the time of disclosure to a
Buyer Recipient or becomes part of the public domain after such disclosure
through no fault of such Buyer Recipient, (B) is already in the possession of a
Buyer Recipient free of any obligation of confidentiality at the time of
disclosure to such Buyer Recipient, (C) is rightfully communicated to a Buyer
Recipient free of any obligation of confidentiality subsequent to being
disclosed to a Buyer Recipient by Seller or its affiliates, (D) is developed
independently by any party without the use of any Seller Confidential
Information or (E) is required to be disclosed under applicable law (including
the rules and regulations of the SEC or any national securities exchange) or
court order, provided that prompt notice of such disclosure will be given as far
in advance as possible to Seller and Seller shall be given reasonable
opportunity to determine whether disclosure is required and to assess the extent
of Seller Confidential Information required to be disclosed.

 

(d)                                 As used herein, “Buyer Confidential
Information” means (i) all financial, technical, commercial, proprietary or
other information of Buyer or its affiliates disclosed to Seller or its
affiliates or any of its or their respective officers, directors, employees,
representatives or agents (each, a “Seller Recipient”) in connection with the
transactions contemplated by this Agreement, (ii) from and after the Closing,
all financial, technical, commercial, proprietary or other information of Seller
or its affiliates relating to the Station Assets, the Stations or the Business
and (iii) each of the terms, conditions and other provisions contained in this
Agreement and the agreements or documents to be delivered pursuant to this
Agreement.  Notwithstanding the preceding sentence, the definition of Buyer
Confidential Information does not include any information that (A) is in the
public domain at the time of disclosure to a Seller Recipient or becomes part of
the public domain after such disclosure through no fault of such Seller
Recipient, (B) except with respect to information set forth in subclause
(ii) above which, upon the Closing shall constitute Buyer Confidential
Information, is already in the possession of a Seller Recipient free of any
obligation of confidentiality at the time of disclosure to such Seller
Recipient, (C) is rightfully communicated to a Seller Recipient free of any
obligation of confidentiality subsequent to being disclosed to a Seller
Recipient by Buyer or its affiliates, (D) is developed independently by any
party without the use of any Buyer Confidential Information or (E) is required
to be disclosed under applicable law or court order, provided that prompt notice
of such disclosure will be given as far in advance as possible to Buyer and
Buyer shall be given reasonable opportunity to determine whether disclosure is
required and to assess the extent of Buyer Confidential Information required to
be disclosed.

 

35

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained in this Section 5.1, the
definition of “Buyer Confidential Information” shall not include any general
“know how” of Seller and its affiliates and each of their officers, directors,
members, managers, employees and authorized agents which may have been used in
the operation of Seller or the Business.

 

5.2.                              Announcements.  Prior to Closing, no party
shall, without the prior written consent of the other, issue any press release
or make any other public announcement concerning the transactions contemplated
by this Agreement or the transactions contemplated hereby, except to the extent
that such party is so obligated by law and to direct or indirect Financing
Sources or potential direct or indirect Financing Sources in connection with the
Financing, in which case such party shall give advance written notice to the
other.

 

5.3.                              Control.  Notwithstanding any other provision
set forth in this Agreement, Buyer shall not, directly or indirectly, control,
supervise or direct the business or operations of the Stations prior to
Closing.  Consistent with the Communications Laws and any other applicable laws,
control, supervision and direction of the business and operations of the
Stations prior to Closing shall remain in the exclusive control of and the sole
responsibility of LicenseCo, its parent and its subsidiaries.

 

5.4.                              Risk of Loss.

 

(a)                                  Seller shall bear the risk of any loss of
or damage to any of the Station Assets at all times until the Effective Time,
and Buyer shall bear the risk of any such loss or damage thereafter.

 

(b)                                 If prior to the Effective Time any item of
Tangible Personal Property is lost, damaged or destroyed or otherwise not in the
condition described in Section 2.6, then:

 

(i)                                     Seller shall promptly notify Buyer of
such loss, damage or destruction of such Tangible Personal Property, which
notice shall specify with particularity the nature of such loss, damage or
destruction, the cause thereof (if known or reasonably ascertainable) and the
insurance coverage, if any, available with respect to such lost, damaged or
destroyed Tangible Personal Property; provided, however, that, without limiting
Seller’s obligations pursuant to Section 5.4(a), 5.4(b)(ii) and 5.4(b)(iii),
which shall apply irrespective of the value of the lost, damaged or destroyed
Tangible Personal Property, Seller shall not be required to deliver the notice
contemplated by this Section 5.4(b)(i) if the value of the lost, damaged or
destroyed Tangible Personal Property is less than $100,000;

 

(ii)                                  Seller shall use commercially reasonable
efforts to repair or replace such item (as appropriate under the circumstances),
including by submitting one or more claims under any applicable insurance policy
maintained by Seller with respect to such lost, damaged or destroyed Tangible
Personal Property and applying the full amount of proceeds received by Seller to
the repair or replacement of such lost, damaged or destroyed Tangible Personal
Property; provided, however, that, Seller shall not be obligated to repair or
replace any lost, damaged or destroyed item of Tangible Personal Property if
(A) such item of Tangible Personal Property was obsolete or unnecessary for the
continued Business consistent with Seller’s past practice and the FCC Licenses
or (B) the uninsured portion of such repair(s) or

 

36

--------------------------------------------------------------------------------


 

replacement(s) would exceed $1,000,000 individually or in the aggregate with
respect to the Stations, taken as a whole;

 

(iii)                               if such repair or replacement is not
completed prior to Closing (including, for the avoidance of doubt, as a result
of Seller’s election to exercise its rights pursuant to clause (B) of
Section 5.4(b)(ii)), Buyer may elect, at its sole option, to (A) extend the
Closing Date and, if applicable, the Outside Date by up to ninety (90) days to
allow Seller to complete such repair or replacement (and, if necessary, Seller
shall join Buyer in requesting from the FCC any extensions of time in which to
consummate the Closing that may be required in order to complete such repair or
replacement), (B) accept the subject Tangible Personal Property as-is and
receive a credit to the Purchase Price for the amount, as agreed in good faith
by Seller and Buyer, necessary to restore such Tangible Personal Property to its
condition prior to such loss, damage or destruction; provided, however, that if
the parties are unable to agree on the amount necessary to restore such Tangible
Personal Property to its condition prior to such loss, damage or destruction,
they will select a mutually acceptable independent third party to resolve the
disagreement and make a determination as promptly as practicable, which
determination shall be final and binding on the parties, with the costs of such
third party being split equally between Buyer and Seller; and provided further
that, if Buyer has elected to proceed to Closing and receives a credit as
provided above, then Buyer shall be deemed to have waived any breach of the
representations, warranties or covenants set forth in this Agreement with
respect to such loss or damage and the Buyer Indemnified Parties will have no
rights to indemnification under Article 9 of this Agreement with respect thereto
or (C) solely in the event that Seller exercises its rights not to repair or
replace the subject Tangible Personal Property as a result of the circumstances
described in clause (B) of Section 5.4(b)(ii), terminate this Agreement in
accordance with Section 10.1(g) hereof upon ten (10) days’ written notice to
Seller.

 

5.5.                              Consents.

 

(a)                                  The parties shall use commercially
reasonable efforts to obtain (i) any third party consents necessary for the
assignment of any Station Contract or Real Property Lease (which shall not
require any payment to any such third party), and (ii) estoppel certificates
reasonably acceptable to Buyer from lessors under any Real Property Leases
requiring consent to assignment (if any), but no such third party consents or
estoppel certificates are conditions to Closing except for the Required Consents
(as defined on Schedule 5.5(a)).

 

(b)                                 To the extent that any Station Contract or
Real Property Lease may not be assigned without the consent of any third party,
and such consent is not obtained prior to Closing, this Agreement and any
assignment executed pursuant to this Agreement shall not constitute an
assignment of such Station Contract or Real Property Lease; provided, however,
with respect to each such Station Contract and Real Property Lease, Seller and
Buyer shall cooperate to the extent feasible in effecting a lawful and
commercially reasonable arrangement under which Buyer shall receive the benefits
under the Station Contract and Real Property Lease from and after Closing, and
to the extent of the benefits received, Buyer shall pay and perform Seller’s
obligations arising under the Station Contract and Real Property from and after
Closing in accordance with its terms.

 

37

--------------------------------------------------------------------------------


 

5.6.                              Environmental.  Within thirty (30) days after
the date hereof, Buyer may, at its option and at its cost and expense, perform
Phase I environmental assessments of the Owned Real Property and, subject to any
required prior written approval of the owner or lessor, of the Real Property
subject to Real Property Leases.  To the extent the consultant performing such
assessment advises Buyer in writing that a Phase II assessment should be
conducted with respect to any parcel of Owned Real Property, Buyer may conduct
such Phase II assessment at its cost and expense within thirty (30) days after
Buyer receives the results from the Phase I in writing.  If any environmental
condition with respect to the Real Property is discovered as a result of such
assessments or otherwise that would require correction or remediation under
existing applicable Environmental Laws, Seller shall, at its cost and expense,
correct and remediate such conditions to bring the Real Property into compliance
with such laws; provided that if the Phase II indicates that remediation is
required, Buyer shall obtain a cost estimate for this work prior to the
commencement of any remediation; and provided further that Seller shall have no
obligation to correct or remediate any environmental condition if such
correction or remediation of the environmental condition is a landlord’s,
lessor’s or other third party’s primary responsibility.  Seller shall be
responsible, in the aggregate with respect to the Owned Real Property and to the
“Owned Real Property” as defined in the PBC APA, for any remediation costs up to
$2,000,000 (the “Remediation Amount”).  If remedial costs and expenses are
estimated to exceed the Remediation Amount, Buyer shall have the right to
terminate this Agreement in accordance with Section 10.1(g) hereof upon ten
(10) days’ written notice to Seller unless Seller is willing and elects to be
responsible for any such costs and expenses in excess of such Remediation
Amount; provided, however, that if such costs and expenses are estimated to
exceed $10,000,000 (the “Excess Remediation Amount”), Buyer shall have the right
to terminate this Agreement in accordance with Section 10.1(g) hereof upon ten
(10) days’ notice to Seller irrespective of whether or not Seller is willing and
elects to be responsible for such costs and expenses in excess of such
Remediation Amount and Excess Remediation Amount.  No environmental remediation
shall delay the Closing, and to the extent remediation is required to be
performed after the Closing, Seller’s representations and warranties shall be
modified at Closing to account for any conditions required to be remediated
post-Closing, and the parties shall enter into a post-Closing environmental
remediation agreement, negotiated in good faith by the parties, consistent with
the provisions of this Section 5.6 to address such post-Closing remediation. 
Buyer shall repair any damage and indemnify and hold harmless Seller from any
Damages arising from the entry by Buyer or its employees, agents or contractors
upon the Real Property.

 

5.7.                              Employees.

 

(a)                                  Seller has provided Buyer a list showing
employee names, positions and annualized pay rates (including wages, salaries
and commission rates) for all employees of Seller engaged directly in the
Business (the “Station Employees”), it being understood that any employee of
Seller whose principal work location is at the corporate headquarters of
Networks (or any of its parent entities) or whose employment responsibilities
relate substantially to the corporate operations of any Seller or the business
and operations of substantially all of the Stations taken as a whole shall be
deemed not a Station Employee for any purpose hereunder.  Seller shall update
that list no later than thirty (30) days prior to Closing (provided that Buyer
provides Seller with reasonable advance written notice of the Closing Date), and
shall provide Buyer with such other information in Seller’s possession as Buyer
may reasonably request.  As of the Closing Date, Buyer shall offer employment
effective as of the Closing to each of such

 

38

--------------------------------------------------------------------------------


 

Station Employees; provided, however, that such offers shall be subject to proof
evidencing a legal right to work in the United States and, subject to this
Section 5.7, shall offer employment on terms substantially comparable in the
aggregate to what Seller provided immediately prior to the Closing Date. 
Assuming acceptance of Buyer’s employment offer by the applicable Station
Employee, such employment offer shall supersede any prior agreements and other
arrangements with such Station Employee in effect prior to the Closing Date,
with the exception of any written employment agreement with any such Station
Employee in effect as of the Closing Date (and not entered into or amended in
violation of Section 4.1), and Buyer shall assume Seller’s obligations under
each such written employment agreement.  Station Employees whose employment with
Seller terminates and who accept such offers of employment by Buyer (or its
affiliates) in accordance with this Section 5.7 are referred to collectively
herein as the “Transferred Employees”.  As of the Closing Date, Seller shall
(i) terminate or shall cause the termination of the employment of all
Transferred Employees and (ii) except as set forth in this Section 5.7, pay to
all Transferred Employees all amounts due to such Transferred Employees relating
to or arising out of their employment or termination of employment, including
any compensation (including accrued and unpaid wages) due such Transferred
Employees, if any, and benefits accrued by the Transferred Employees under the
Seller Employee Benefit Plans; provided, however, that, except as set forth on
Schedule 5.7(a), Buyer shall be solely liable for any severance payment required
to be made to any Transferred Employee in connection with the termination of
such Transferred Employee’s employment with Seller or Buyer as contemplated by
this Section 5.7.  Nothing in this Section 5.7 is intended to or shall require
Buyer to continue to employ any Transferred Employee for any period of time
following the Closing or to continue to maintain any term or condition of
employment or otherwise to treat any such employee on any basis other than as an
employee-at-will (subject to the terms of any employment contract or collective
bargaining agreement assumed by Buyer).

 

(b)                                 At the Closing, subject to applicable law,
Buyer will assume all liabilities and obligations of Seller with respect to
(i) all unused sick time as of the Closing Date for the Transferred Employees
that is used by such Transferred Employees after December 31, 2012 (it being
understood that all unused sick time as of the Closing Date for the Transferred
Employees that is used by such Transferred Employees prior to December 31 of the
calendar year in which the Closing occurs shall be a Retained Obligation) and
(ii) each of the matters set forth on Schedule 5.7(b); provided, however, that,
with respect to the matters set forth on Schedule 5.7(b), the aggregate amount
of all such liabilities and obligations shall be credited to Buyer in full for
purposes of calculating the Closing Date Adjustments pursuant to Section 1.6. 
In connection with Seller’s delivery to Buyer of its statement of estimated
Closing Date Adjustments pursuant to Section 1.6, Seller shall update Schedule
5.7(b) as necessary to reflect the then-current balances of all such liabilities
and obligations.

 

(c)                                  Except as otherwise expressly provided
herein, from and after the Closing, (i) Sellers shall assume or retain, as the
case may be, and be solely responsible for all liabilities arising under,
resulting from or relating to the Seller Employee Benefit Plans or Seller’s
employment of or termination of its employees, whether incurred before, on or
after the Closing Date and (ii) Buyer shall be solely responsible for all
liabilities arising under, resulting from or relating to Buyer’s employment or
termination of the Transferred Employees.

 

39

--------------------------------------------------------------------------------


 

(d)                                 For purposes of Buyer’s “employee welfare
benefit plans” (including health insurance plans) and “employee pension benefit
plans” (as defined in Section 3(1) and 3(2) of ERISA, respectively), 
Transferred Employees (and their spouses and dependents) shall be credited with
prior service with Seller for purposes of eligibility and waiver of any
pre-existing condition exclusions in accordance with Buyer’s insurance
contracts.  Except as otherwise expressly set forth herein, Buyer shall have no
responsibility for any claims incurred under any employee welfare plans of
Seller.

 

(e)                                  Buyer shall also permit each Transferred
Employee who participates in Seller’s 401(k) plan to elect to make direct
rollovers of their account balances into Buyer’s 401(k) plan as of Closing (or
as soon as practicable thereafter when Buyer’s 401(k) plan is capable of
accepting such rollovers), including the direct rollover of any outstanding loan
balances such that they will continue to make payments under the terms of such
loans under Buyer’s 401(k) plan, subject to compliance with applicable law and
subject to the reasonable requirements of Buyer’s 401(k) plan.  Buyer’s
401(k) plan shall credit Transferred Employees with service credit for
eligibility and vesting purposes for service recognized for the equivalent
purposes under Seller’s 401(k) plan.

 

(f)                                    In accordance with Treasury Regulation
§54.4980B 9, Q&A 7, Seller shall be and is solely responsible for coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended and the
rules and regulations issued thereunder (“COBRA”), for all M&A qualified
beneficiaries (determined in accordance with Treasury Regulation §54.4980B-9,
Q&A 4).  Seller shall take all steps that may be necessary, including arranging
for continued group health plan coverage for the COBRA statutory coverage period
for each M&A qualified beneficiary, to ensure that such COBRA continuation
coverage is available to such individuals and to ensure that the provisions of
Treasury Regulation §54.4980B-9, Q&A 8(c) do not become applicable at any time,
and to prevent Buyer from becoming, by operation of such regulation section or
otherwise, a “successor employer” for purposes of COBRA coverage.  Buyer shall
be solely responsible for offering and providing any COBRA coverage required
with respect to any Transferred Employees (or other qualified beneficiary) who
becomes covered by any welfare benefit plans maintained by Buyer.  For purposes
hereof, each of “qualified beneficiary”, “M&A qualified beneficiaries” and
“group health plan” shall have the meaning ascribed thereto in Section 4980B of
the Code and the related regulations.

 

(g)                                 Notwithstanding anything to the contrary in
this Section 5.7, the parties expressly acknowledge and agree that (i) this
Agreement is not intended to create a contract between Buyer, Seller and or any
of their respective affiliates on the one hand and any employee of Seller on the
other hand, and no employee of Seller may rely on this Agreement as the basis
for any breach of contract claim against Buyer or Seller, (ii) nothing in this
Agreement shall be deemed or construed to require Buyer to continue to employ
any particular employee of Seller for any period after Closing, (iii) nothing in
this Agreement shall be deemed or construed to limit Buyer’s right to terminate
the employment of any Transferred Employee during any period after the Closing
Date and (iv) nothing in this Agreement shall establish, modify or amend any
Seller Employee Benefit Plan.

 

5.8.                              Accounting Services; Access to and Retention
of Records.  During the first sixty (60) business days after Closing, Buyer
shall provide to Seller at no additional cost the

 

40

--------------------------------------------------------------------------------


 

reasonable services of the Stations’ business offices, together with reasonable
access to related systems and records, for the purposes of closing the books of
the Stations for the period prior to Closing, all substantially in accordance
with the procedures and practices applied by Seller’s business offices for
periods prior to Closing.  From and after the Closing Date, Buyer shall
preserve, in accordance with Buyer’s normal document retention procedures and
practices, all books and records transferred by Seller to Buyer pursuant to this
Agreement and shall provide Seller a reasonable opportunity to access and obtain
copies, at Seller’s expense, of any such books and records.  In addition to the
foregoing, from and after the Closing, Buyer shall afford to Seller, and its
counsel, accountants, and other authorized agents and representatives, at
Seller’s expense, during normal business hours, reasonable access to the
employees, books, records and other data relating to the Station Assets, the
Assumed Obligations, or the Transferred Employees in its possession with respect
to the periods prior to Closing, and the right to make copies and extracts
therefrom, to the extent that such access may be reasonably required by Seller
(a) to facilitate the investigation, litigation and final disposition of any
claims which may have been or may be made against Seller, (b) for the
preparation of Tax Returns and audits and (c) for any other reasonable and
proper business purpose, provided in each case that such access does not
unreasonably disrupt the business and operations of the Stations or of Buyer.

 

5.9.                              Reasonable Efforts.  In furtherance (and not
in limitation) of the provisions set forth in this Agreement, at all times prior
to Closing, Buyer and Seller shall use their respective commercially reasonable
efforts to take or cause to be taken all action necessary or desirable in order
to consummate the transactions contemplated by this Agreement as promptly as is
practicable.

 

5.10.                        Title Insurance; Survey.

 

(a)                                  Title Insurance.

 

(i)                                     Buyer may elect to procure title
insurance policies for the Real Property and obtain a preliminary title report
which contains a commitment (the “Title Commitment”) of a title company to issue
one or more (as appropriate) owner’s or lessee’s title insurance policy on ALTA
Owner’s or Lessee’s Policy (and corresponding mortgagee’s policies) (each, a
“Title Policy” and collectively, the “Title Policies”) insuring the fee simple
or leasehold interest of Buyer in such parcels of Real Property.  Seller shall
reasonably cooperate with Buyer to obtain copies of all documents, filings and
information disclosed in the Title Commitment and Title Policy.

 

(ii)                                  If Buyer has an objection to any exception
noted on the Title Commitment or the scope of coverage provided thereunder
(other than Permitted Liens as to which Buyer shall have no right to object) and
if the failure to cure such objection or defect would cause the Real Property to
be unsuitable or unavailable for its current use, Buyer may notify Seller of
such objection or defect within twenty (20) days of Buyer’s receipt of the Title
Commitment and Survey (as defined below) and Seller shall, prior to the Closing
Date, use commercially reasonable efforts to cure such objection or defect. 
Seller shall use commercially reasonable efforts to cooperate with Buyer to
obtain a Title Policy for the Real Property and shall provide or assist in the
procurement of any and all affidavits or instruments customarily and reasonably
required to obtain a Title Policy on each of the properties that comprise the
Real

 

41

--------------------------------------------------------------------------------


 

Property.  All standard exceptions which can be deleted by the use of owner’s or
seller’s affidavits are to be deleted from the Title Commitment and Title
Policies, and Seller shall reasonably cooperate with Buyer in executing and
delivering such instruments to the title insurance companies.  Additionally, to
the extent that the title insurance companies selected by Buyer require delivery
of certain title clearance documents, including consents, approvals, estoppels
or memorandums of leases in order to insure Buyer’s leasehold interest with
respect to the leased Real Property, Seller shall use commercially reasonable
efforts to cooperate with any applicable landlord under the leases to allow
Buyer to obtain a Title Policy for each of the leased Real Property parcels. 
Notwithstanding the foregoing, Seller shall not be obligated to make any
payment, incur any fees or costs (other than its own attorneys’ fees) or satisfy
any precondition to obtain such items.

 

(iii)                               The expenses incurred to obtain the Title
Commitments and the Title Policies shall be paid by Buyer.

 

(b)                                 Survey.

 

(i)                                     Buyer may obtain an as-built survey of
the Real Property (the “Survey”) as of a date subsequent to the date hereof
which shall (x) be prepared by a registered land surveyor, (y) be certified to
the title company, Buyer’s lender and Buyer and (z) show with respect to the
Real Property (A) the legal description of such parcel of Real Property, (B) all
buildings, structures and improvements thereon and all restrictions of record
and other restrictions that have been established by an applicable zoning or
building code or ordinance and all easements or rights of way and (C) no
encroachments upon such parcel or adjoining parcels by buildings, structures or
improvements (unless valid easements or leases have been obtained with respect
thereto or unless such encroachments constitute a Permitted Lien).  Any
restrictions, encroachments (onto the Real Property or from the Real Property
onto adjoining property) or other claims that are not Permitted Liens which
materially affect the intended use of the Real Property as disclosed on the
Survey shall be a “Survey Defect” and if Buyer shall have an objection to such
Survey with respect to a Survey Defect and if the failure to cure such defect
would cause the Real Property to be unsuitable or unavailable for its current
use, Buyer shall notify Seller of such objection within twenty (20) days of
Buyer’s receipt of the Survey and the Title Commitment and Seller shall, prior
to the Closing Date, use commercially reasonable efforts to cure such objection
or Survey Defect.

 

(ii)                                  Prior to obtaining the Surveys on the
leased Real Property, Buyer shall obtain the consent of the fee owner of such
leased Real Property.  Seller agrees to use commercially reasonable efforts to
cooperate with Buyer in obtaining such consent and conducting such surveys,
including providing access to Buyer and its representatives as otherwise
provided in this Agreement.

 

(iii)                               The expenses incurred to obtain the Surveys
shall be paid by Buyer. All inspections and assessments conducted in connection
with the procurement of the Surveys shall be performed in a manner that will not
unduly or unreasonably interfere with the operation of the Stations or the use
of, access to or egress from the Real Property, and Buyer shall repair any
damage and indemnify and hold harmless Seller from any Damages  arising from the
entry by Buyer or its employees, agents or contractors upon the Real Property.

 

42

--------------------------------------------------------------------------------


 

5.11.                        Accounts Receivable and Accounts Payable.

 

(a)                                  On or as soon as practicable after the
Closing Date, but in no event later than ten (10) business days after the end of
the calendar month in which the Closing occurs, Seller will deliver to Buyer a
statement setting forth the outstanding accounts receivable of Seller as of the
Effective Time (the “Accounts Receivable”) and the outstanding accounts payable,
including unpaid commissions due to Station Employees and national sales
representatives of Seller as of the Effective Time arising out of the Business
(the “Accounts Payable”).

 

(b)                                 Subject to the terms and provisions in this
Section 5.11, Buyer will collect the Accounts Receivable in the same manner and
with the same diligence that Buyer uses to collect its own accounts receivable
for a period of ninety (90) calendar days following the Closing Date (the
“Collection Period”).  Buyer will not be obligated to, and without the prior
written consent of Seller will not, institute litigation, employ any collection
agency, legal counsel, or other third party, or take any other extraordinary
means of collections or pay any expenses to third parties to collect the
Accounts Receivable, and subject to its compliance with the provisions of this
Section 5.11, Buyer shall incur no liability whatsoever for any uncollected
Accounts Receivable.  All amounts collected by Buyer after the Closing from an
account debtor will be applied first to the Accounts Receivable of such account
debtor in the order of their origination, unless the account debtor disputes
such Accounts Receivable or designates payment of a different Accounts
Receivable in writing.  If during the Collection Period a dispute arises with
regard to an account included among the Accounts Receivable, Buyer shall
promptly advise Seller thereof and may (or, if requested by Seller, shall)
return that account to Seller.  Buyer shall not issue any credit or
accommodation against any Accounts Receivable without the prior written consent
of Seller.

 

(c)                                  Buyer shall pay within thirty (30) calendar
days after the end of the month of receipt of such Accounts Receivable,
commissions due to Station Employees and national sales representatives (unless
already paid) (the “Net Receivables”) as applicable (any payment to national
sales representatives shall be reconciled to actual collections).

 

(d)                                 Except as otherwise provided in this
Section 5.11, during the Collection Period, Buyer will use the Net Receivables
collected to pay the Accounts Payable in a timely manner, provided, however,
Buyer has no obligation to use its own funds in excess of the Net Receivables to
pay Accounts Payable.  Within twenty (20) calendar days after the end of each
month during the Collection Period, Buyer will deliver to Seller a written
report with respect to (i) the collections made with respect to the Accounts
Receivable, (ii) the calculation of Net Receivables and (iii) payments remitted
with respect to the Accounts Payable together with a copy of the invoices
therefor.  Such report shall be accompanied by a payment to Seller of the amount
by which the collected Net Receivables paid during such month exceed the amount
of the Accounts Payable during such month.

 

(e)                                  Within thirty (30) calendar days after the
end of the Collection Period, Buyer shall deliver to Seller a final written
report (“Final Report”) which report shall be accompanied by a final payment to
Seller of the amount by which the Net Receivables collected during the
Collection Period exceeded the amount paid in respect of the Accounts Payable
during the Collection Period less any interim amounts theretofor remitted to
Seller.  The Final Report

 

43

--------------------------------------------------------------------------------


 

shall contain (i) a statement of accounts for each account prepared
substantially in the manner in which the Stations have heretofore prepared such
report, (ii) copies of all open Accounts Receivable invoices, (iii) copies of
all invoices for Accounts Payable received by the Stations after the Closing
Date for periods ending on or before the Closing Date and (iv) a Accounts
Receivable aging report for the Stations.  Buyer shall use commercially
reasonable efforts to deliver the Final Report to Seller in an electronic
format.

 

(f)                                    Following the expiration of the
Collection Period, Buyer shall have no further obligations pursuant to this
Section 5.11, except to remit to Seller any amounts received by Buyer which can
be specifically identified as a payment on account of any Accounts Receivable
will be promptly paid over or forwarded to Seller.

 

(g)                                 All amounts due to Seller or Buyer under
this Section 5.11 that are not paid in accordance with the provisions hereof
shall bear interest until paid at a rate per annum equal to the generally
prevailing prime interest rate (as reported by The Wall Street Journal).  The
parties acknowledge and agree that Accounts Receivable collected by Buyer for
Seller pursuant to this Section 5.11 shall not be subject to a right of offset
for any claim by Buyer against Seller.

 

(h)                                 Notwithstanding anything to the contrary in
this Section 5.11, the parties acknowledge and agree that Buyer shall not
assume, or in any way become liable for, any liabilities or obligations of
Seller of any kind or nature with respect to the Accounts Payable.  Buyer shall
have no obligation to make payment respecting any Accounts Payable, if at such
time, Accounts Payable exceed the amount of collected Net Receivables.  If at
any time or from time to time during the Collection Period the amount owing in
respect of any Accounts Payable exceeds the amount of available collected Net
Receivables, Buyer will promptly notify Seller of such deficit and Seller shall
thereafter pay to Buyer such difference within twenty (20) calendar days after
the delivery to Seller of such notice.  If Seller shall not pay the deficit to
Buyer within the time period specified, Buyer shall have the option in its sole
discretion to pay such deficit, and Seller shall thereafter reimburse Buyer
immediately for such amount, including interest at the rate set forth in
Section 5.11(g) above.

 

ARTICLE 6
SELLER CLOSING CONDITIONS

 

The obligation of Seller to consummate the Closing hereunder is subject to
satisfaction, at or prior to Closing, of each of the following conditions
(unless waived in writing by Seller):

 

6.1.                              Representations and Covenants.

 

(a)                                  The representations and warranties of Buyer
made in this Agreement shall be true and correct in all material respects as of
the date hereof and as of the Closing Date as if made at and as of such time
(or, in the case of those representations and warranties that are made as of a
particular date or period, as of such date or period), provided that for
purposes of this Section, all materiality or similar qualifiers within such
representations and warranties shall be disregarded.

 

44

--------------------------------------------------------------------------------


 

(b)                                 The covenants and agreements that by their
terms are to be complied with and performed by Buyer at or prior to Closing
shall have been complied with or performed by Buyer in all material respects.

 

(c)                                  Seller shall have received a certificate
dated as of the Closing Date from Buyer executed by an authorized officer of
Buyer to the effect that the conditions set forth in Sections 6.1(a) and
(b) have been satisfied.

 

6.2.                              Proceedings.  Neither Seller nor Buyer shall
be subject to any court or governmental order or injunction, which remains in
effect, prohibiting or making illegal the consummation of the transactions
contemplated hereby.

 

6.3.                              FCC Authorization.  The FCC Consent shall have
been granted and shall be in full force and effect and shall have become a Final
Order, except as set forth in Section 1.8 hereof.

 

6.4.                              Hart Scott Rodino.  HSR Clearance shall have
been obtained.

 

6.5.                              Deliveries.  Buyer shall have complied with
each of its obligations set forth in Section 8.2.

 

6.6.                              PBC APA.  The “Closing” (as defined in the PBC
APA) shall have been consummated or shall be consummated simultaneously with the
Closing under this Agreement.

 

ARTICLE 7
BUYER CLOSING CONDITIONS

 

The obligation of Buyer to consummate the Closing hereunder is subject to
satisfaction, at or prior to Closing, of each of the following conditions
(unless waived in writing by Buyer):

 

7.1.                              Representations and Covenants.

 

(a)                                  (i) The representations and warranties of
Seller set forth in Section 2.17(a) shall be true and correct in all respects as
of the date hereof and as of the Closing Date as if made at and as of such time
and (ii) other than the representations and warranties set forth in
Section 2.17(a), the representations and warranties of Seller made in this
Agreement shall be true and correct in all material respects (as to the
Stations, taken as a whole) as of the date hereof and as of the Closing Date as
if made at and as of such time (or, in the case of those representations and
warranties that are made as of a particular date or period, as of such date or
period), except for changes permitted or contemplated by Section 2.4(b)(ii), 2.9
or 5.6; provided, however, that for purposes of this Section 7.1(a)(ii), all
materiality or similar qualifiers within such representations and warranties
shall be disregarded.

 

(b)                                 The covenants and agreements that by their
terms are to be complied with and performed by Seller at or prior to Closing
shall have been complied with or performed by Seller in all material respects.

 

45

--------------------------------------------------------------------------------


 

(c)                                  Buyer shall have received a certificate
dated as of the Closing Date from Seller executed by an authorized officer or
member of Seller to the effect that the conditions set forth in Sections
7.1(a) and (b) have been satisfied.

 

7.2.                              Proceedings.  Neither Seller nor Buyer shall
be subject to any court or governmental order or injunction, which remains in
effect, prohibiting or making illegal the consummation of the transactions
contemplated hereby.

 

7.3.                              FCC Authorization.  The FCC Consent shall have
been granted and shall be in full force and effect and shall have become a Final
Order, except as set forth in Section 1.8 hereof.

 

7.4.                              Hart Scott Rodino.  HSR Clearance shall have
been obtained.

 

7.5.                              Deliveries.  Seller shall have complied with
each of its obligations set forth in Section 8.1.

 

7.6.                              Consents.  The Required Consents shall have
been obtained and delivered.

 

7.7.                              PBC APA.  The “Closing” (as defined in the PBC
APA) shall have been consummated or shall be consummated simultaneously with the
Closing under this Agreement.

 

7.8.                              No Material Adverse Effect.  Between the date
of this Agreement and the Closing, there shall have been no Material Adverse
Effect.  For purposes of Section 2.17(a) and this Section 7.8, “Material Adverse
Effect” shall mean any change, effect, development, circumstance, condition or
occurrence that, individually or in the aggregate, has had or could reasonably
be expected to have a material adverse effect on the properties, assets, Assumed
Obligations, results of operations, condition (financial or otherwise) of the
Stations, taken as a whole, or on the ability of Seller to consummate the
transactions contemplated hereby, exclusive of (i) an event or series of events
or circumstances affecting the United States or global economy generally or
capital or financial markets generally, including changes in interest or
exchange rates, (ii) any event, state of facts or circumstances or development
affecting television programming services generally or the television broadcast
industry generally (including legislative or regulatory matters), (iii) any
change or development in national, regional, state or local telecommunications
or Internet transmission systems, (iv) general economic conditions, including
any downturn caused by acts of war or terrorism or a natural disaster, such as
an earthquake or hurricane, (v) the announcement or pendency of this Agreement
and the transactions contemplated hereby, (vi) any action taken by Seller as
expressly contemplated by this Agreement or the transactions contemplated
hereby, (vii) any failure to meet internal or published financial or rating
projections, estimates or forecasts of revenues, earnings, or other measures of
financial or operating performance for any period (provided, however, that the
underlying causes of such failure (subject to the other provisions of this
definition) shall not be excluded), (viii) changes in law or GAAP or the
interpretation thereof or (ix) the ratings or performance of any network with
which a Station is affiliated (except that, in the case of the events or
circumstances referenced in clauses (i), (ii), (iii), (iv), (viii) or (ix), such
events or circumstances do not affect Seller or the Stations, taken as a whole,
in a materially disproportionate manner relative to other companies in the
television broadcast industry).

 

46

--------------------------------------------------------------------------------


 

ARTICLE 8
CLOSING DELIVERIES

 

8.1.                              Seller Documents.  At Closing, Seller shall
deliver or cause to be delivered to Buyer:

 

(i)                                     good standing certificates issued by the
Secretary of State of (a) Seller’s jurisdiction of formation and (b) each
jurisdiction in which the Station Assets are located;

 

(ii)                                  certified copies of all limited liability
company or other resolutions necessary to authorize the execution, delivery and
performance of this Agreement, including the consummation of the transactions
contemplated hereby;

 

(iii)                               the certificate described in Section 7.1(c);

 

(iv)                              an assignment of FCC authorizations assigning
the FCC Licenses from Seller to Buyer in substantially the form attached hereto
as Exhibit B;

 

(v)                                 an assignment and assumption of contracts
assigning the Station Contracts from Seller to Buyer in substantially the form
attached hereto as Exhibit C;

 

(vi)                              an assignment and assumption of leases
assigning the Real Property Leases from Seller to Buyer in substantially the
form attached hereto as Exhibit D;

 

(vii)                           special warranty deeds conveying the Owned Real
Property from Seller to Buyer in substantially the form attached hereto as
Exhibit E;

 

(viii)                        an assignment of marks and copyrights assigning
the Stations’ registered and applied for marks and copyrights listed on Schedule
1.1(e) from Seller to Buyer in substantially the form attached hereto as
Exhibit F;

 

(ix)                                domain name transfers assigning the
Stations’ domain names listed on Schedule 1.1(e) (if any) from Seller to Buyer;

 

(x)                                   a bill of sale conveying the other Station
Assets from Seller to Buyer in substantially the form attached hereto as
Exhibit G;

 

(xi)                                an affidavit of non-foreign status of Seller
that complies with Section 1445 of the Code in substantially the form attached
hereto as Exhibit H;

 

(xii)                             an assignment of trademark license agreement
from Seller to Buyer in substantially the form attached hereto as Exhibit I;

 

(xiii)                          evidence of the termination, which termination
may be effective as of and contingent upon the occurrence of the Closing, of
each of the Options and Rights of First Refusal set forth on Schedule 1.2(k),
including (A) those certain Options and Rights of First Refusal, each dated as
of September 30, 2009, by and among LicenseCo and certain of its

 

47

--------------------------------------------------------------------------------


 

affiliates and Networks (the “NVT Option Agreements”), pursuant to which
Networks holds certain rights to acquire the assets of LicenseCo, including the
Stations, (B) those certain Options and Rights of First Refusal, each dated
September 30, 2009 or February 3, 2011, respectively, by and among PBC
Broadcasting and certain of its affiliates and Networks (the “PBC Broadcasting
Option Agreements”), pursuant to which Networks holds certain rights to acquire
the assets of PBC Broadcasting, including the PBC Stations and (C) that certain
Option and Right of First Refusal, dated September 30, 2009, by and among PBC
Networks, LLC (“PBC Networks”) and certain of its affiliates and Networks (the
“PBC Networks Option Agreements” and, together with the PBC Broadcasting Option
Agreements, the “PBC Option Agreements”), pursuant to which Networks holds
certain rights to acquire the assets of PBC Networks, including certain of the
PBC Stations;

 

(xiv)                         any other instruments of conveyance, assignment
and transfer that may be reasonably necessary or that Buyer may reasonably
request to evidence the conveyance, transfer and assignment of the Station
Assets from Seller to Buyer, free and clear of Liens, except for Permitted
Liens;

 

(xv)                            any customary owner’s affidavits or gap
indemnities reasonably requested from Seller by any title company retained by
Buyer;

 

(xvi)                         the Indemnity Escrow Agreement; and

 

(xvii)                      the Unwind Agreement, if applicable under
Section 1.8.

 

8.2.                              Buyer Documents.  At Closing, Buyer shall
deliver or cause to be delivered to Seller:

 

(i)                                     the Purchase Price in accordance with
Section 1.4 hereof less the Indemnity Escrow Deposit;

 

(ii)                                  a good standing certificate issued by the
Secretary of State of Buyer’s jurisdiction of formation;

 

(iii)                               certified copies of all corporate or other
resolutions necessary to authorize the execution, delivery and performance of
this Agreement, including the consummation of the transactions contemplated
hereby;

 

(iv)                              the certificate described in Section 6.1(c);

 

(v)                                 an assignment and assumption of contracts
assuming the Station Contracts in substantially the form attached hereto as
Exhibit C;

 

(vi)                              an assignment and assumption of leases
assuming the Real Property Leases in substantially the form attached hereto as
Exhibit D;

 

(vii)                           an assignment of trademark license agreement
from Seller to Buyer in substantially the form attached hereto as Exhibit I;

 

48

--------------------------------------------------------------------------------


 

(viii)                        such other documents and instruments of assumption
that may be necessary or that Seller may reasonably request to evidence the
assumption by Buyer of the Assumed Obligations;

 

(ix)                                the Indemnity Escrow Agreement; and

 

(x)                                   the Unwind Agreement, if applicable under
Section 1.8.

 

ARTICLE 9
SURVIVAL; INDEMNIFICATION

 

9.1.                              Survival.  The representations and warranties
in this Agreement shall survive Closing for a period of twelve (12) months from
the Closing Date whereupon they shall expire and be of no further force or
effect, except that (i) the representations and warranties of Seller contained
in Section 2.1 and Section 2.2 shall survive in perpetuity, (ii) the
representations and warranties of Seller contained in Section 2.5 shall survive
until the expiration of any applicable statute of limitations, (iii) the
representations and warranties of Buyer contained in Section 3.1  and
Section 3.2 shall survive in perpetuity and (iv) if within such period the
indemnified party gives the indemnifying party written notice of a claim for
breach thereof describing in reasonable detail the nature and basis of such
claim, then such claim, together with all related indemnification obligations of
the applicable party hereto pursuant to this Article 9, shall survive until the
earlier of resolution of such claim or expiration of the applicable statute of
limitations.

 

9.2.                              Indemnification.

 

(a)                                  Subject to Section 9.2(b), from and after
Closing, Sellers, jointly and severally, shall defend, indemnify and hold
harmless Buyer and its affiliates and each of their respective officers,
directors, managers, employees and authorized agents (the “Buyer Indemnified
Parties”) from and against any and all losses, costs, damages, taxes,
liabilities and expenses, including reasonable attorneys’ fees and expenses
(collectively, “Damages”) incurred by the Buyer Indemnified Parties, whether or
not resulting from third party claims, arising out of or resulting from:

 

(i)                                     any breach by Seller of its
representations and warranties made under this Agreement; or

 

(ii)                                  any default by Seller of any covenant or
agreement made in this Agreement; or

 

(iii)                               the Retained Obligations.

 

(b)                                 Notwithstanding the foregoing or anything
else herein to the contrary, after Closing, (i) Seller shall have no liability
to Buyer under Section 9.2(a)(i) unless the Aggregate Damages (as defined below)
exceed $1,000,000, at which time the Buyer Indemnified Parties shall be entitled
to be held harmless, indemnified against and compensated, reimbursed and paid
for the full amount of all Aggregate Damages suffered or incurred in excess of
$500,000 and (ii) the maximum liability of Seller under Section 9.2(a)(i) shall
be an amount equal to the Indemnity Escrow Fund, it being understood that in the
event that the Indemnity

 

49

--------------------------------------------------------------------------------


 

Escrow Fund is insufficient to pay any Buyer Indemnified Party any amounts owed
to such Buyer Indemnified Party pursuant to Section 9.2(a)(i), the Buyer
Indemnified Parties shall not be entitled to collect any remaining amounts not
satisfied from the Indemnity Escrow Fund and none of Seller or its affiliates
shall have any liability for any such deficiency.  The parties acknowledge and
agree that the amounts set forth in clauses (i) and (ii) of this
Section 9.2(b) and clauses (i) and (ii) of Section 9.2(b) of the PBC APA are
aggregate amounts, respectively, pursuant to this Agreement and the PBC APA and
apply to indemnification claims under both this Agreement and the PBC APA and
that Section 9.2(b) of the PBC APA shall work in concert with this
Section 9.2(b).  As used herein, “Aggregate Damages” means the sum of all
Damages incurred by any of the Buyer Indemnified Parties with respect to
Section 9.2(a)(i) of this Agreement and by any of the “Buyer Indemnified
Parties” (as defined in the PBC APA) with respect to Section 9.2(a)(i) of the
PBC APA.

 

(c)                                  From and after Closing, Buyer shall defend,
indemnify and hold harmless Seller and its affiliates and each of their
respective officers, directors, managers, employees and authorized agents (the
“Seller Indemnified Parties”) from and against any and all Damages incurred by
the Seller Indemnified Parties, whether or not resulting from third party
claims, arising out of or resulting from:

 

(i)                                     any breach by Buyer of its
representations and warranties made under this Agreement; or

 

(ii)                                  any default by Buyer of any covenant or
agreement made in this Agreement; or

 

(iii)                               the Assumed Obligations.

 

(d)                                 The right to indemnification under this
Article 9 based upon such representations, warranties, covenants and obligations
shall not be affected by any investigation conducted with respect to, or any
knowledge acquired (or capable of being acquired) at any time, whether before or
after the execution and delivery of this Agreement or the Closing Date, with
respect to the accuracy or inaccuracy of or compliance with any such
representation, warranty, covenant or obligation.  The waiver of any condition
based on the accuracy of any representation or warranty, or on the performance
of or compliance with any such covenant or obligation, will not affect the right
to indemnification or any other remedy based on such representations,
warranties, covenants and obligations.

 

9.3.                              Procedures with Respect to Third Party Claims.

 

(a)                                  The indemnified party shall give prompt
written notice to the indemnifying party of any demand, suit, claim or assertion
of liability by third parties that is subject to indemnification hereunder (a
“Claim”), but a failure to give such notice or delaying such notice shall not
affect the indemnified party’s rights or the indemnifying party’s obligations
except to the extent the indemnifying party’s ability to remedy, contest, defend
or settle with respect to such Claim is thereby materially prejudiced and
provided that, where applicable, such notice is given within the time period
described in Section 9.1.

 

50

--------------------------------------------------------------------------------


 

(b)                                 The indemnifying party shall have the right
to undertake the defense or opposition to such Claim with counsel selected by
it. In the event that the indemnifying party elects not to undertake such
defense or opposition or does not undertake such defense or opposition in a
timely manner, the indemnified party may undertake the defense, opposition,
compromise or settlement of such Claim with counsel selected by it at the
indemnifying party’s cost, except that the indemnified party shall not, without
the indemnifying party’s written consent, settle or compromise any Claim or
consent to entry of any judgment which does not include the giving by the
claimant to the indemnifying party of a release from all liability in respect of
such Claim.

 

(c)                                  Anything herein to the contrary
notwithstanding:

 

(i)                                     the indemnified party shall have the
right, at its own cost and expense, to participate in the defense, opposition,
compromise or settlement of the Claim;

 

(ii)                                  the indemnifying party shall not, without
the indemnified party’s written consent, settle or compromise any Claim or
consent to entry of any judgment which does not include the giving by the
claimant to the indemnified party of a release from all liability in respect of
such Claim; and

 

(iii)                               in the event that the indemnifying party
undertakes defense of or opposition to any Claim, the indemnified party, by
counsel or other representative of its own choosing and at its sole cost and
expense, shall have the right to consult with the indemnifying party and its
counsel concerning such Claim and the indemnifying party and the indemnified
party and their respective counsel shall cooperate in good faith with respect to
such Claim.

 

9.4.                              Indemnity Escrow Fund.  Immediately upon the
consummation of the Closing, pursuant to the terms of this Agreement and the
Indemnity Escrow Agreement, the Indemnity Escrow Deposit will be deposited with
the Escrow Agent to be held as part of the Indemnity Escrow Fund serving as
collateral security for Seller’s obligations under Section 1.6 hereof, Seller’s
obligations to indemnify the Buyer Indemnified Parties under this Article 9, PBC
Seller’s obligations to indemnify the “Buyer Indemnified Parties” (as defined in
the PBC APA) under Article 9 of the PBC APA and for PBC Seller’s obligations
under Section 1.6 of the PBC APA.  The Indemnity Escrow Fund will be
administered in accordance with the terms and provisions of this Agreement and
the Indemnity Escrow Agreement.

 

9.5.                              Exclusive Remedies.  Buyer and Seller
acknowledge and agree that, if the Closing occurs, the indemnification
provisions of this Article 9 shall be the sole and exclusive remedies of Buyer
and Seller for any breach of the representations or warranties or nonperformance
of or default under any covenants or agreements of Buyer or Seller contained in
this Agreement or any Buyer Ancillary Agreements or Seller Ancillary Agreements,
and neither party shall have any liability to the other party under any
circumstances for special, indirect, consequential, punitive or exemplary
damages, or lost profits, diminution in value or any damages based on any type
of multiple of earnings of any indemnified party; provided, however, that
nothing contained in this Agreement shall relieve or limit the liability of any
party from any liability or Damages arising out of or resulting from such
party’s fraud in connection with the transactions contemplated in this
Agreement, the Seller Ancillary Agreements or the Buyer Ancillary Agreements.

 

51

--------------------------------------------------------------------------------


 

ARTICLE 10
TERMINATION AND REMEDIES

 

10.1.                        Termination.  Subject to Section 10.3, this
Agreement may be terminated prior to Closing as follows:

 

(a)                                  by mutual written agreement of Buyer and
Seller;

 

(b)                                 by written notice of Buyer to Seller if
Seller or PBC Seller breaches any of its representations or warranties or
defaults in the performance of any of its covenants or agreements contained in
this Agreement or the PBC APA, as the case may be, and such breach or default is
material (as to the Stations, taken as a whole) in the context of the
transactions contemplated hereby or under the PBC APA and is not cured within
the Cure Period (as defined below) or “Cure Period” (as defined under the PBC
APA);

 

(c)                                  by written notice of Seller to Buyer if
Buyer or PBC Buyer breaches any of its representations or warranties or defaults
in the performance of any of its covenants or agreements contained in this
Agreement or the PBC APA, as the case may be, and such breach or default is
material in the context of the transactions contemplated hereby or under the PBC
APA and is not cured within the Cure Period or “Cure Period” (as defined under
the PBC APA); provided, however, that the Cure Period shall not apply to Buyer’s
obligations to pay the Purchase Price at Closing in the circumstances where all
of the conditions to Buyer’s obligations to consummate the Closing (other than
those under Article 7 to be performed at Closing) have been satisfied or waived;

 

(d)                                 subject to Schedule 1.8, by written notice
of Seller to Buyer or Buyer to Seller if Closing does not occur on or before the
nine (9) month anniversary of the date hereof (such date, the “Outside Date”),
except if the failure of the Closing to occur is the result of an act or
omission by such terminating party who is in breach of this Agreement; provided,
however, that the Outside Date shall be extended as follows: (i) if the FCC
Consent has been granted prior to the nine (9) month anniversary of the date
hereof, but has not become a Final Order as of such date, the Outside Date shall
be deemed to be the twelve (12) month anniversary of the date hereof; and
(ii) if, as of the nine (9) month anniversary of the date hereof, there are one
or more petitions to deny, petitions for reconsideration or informal objections
that have been filed with the FCC and that challenge or request the denial of
the FCC Application, reconsideration of the FCC Consent or otherwise seek a
condition upon the grant of the FCC Consent, the Outside Date shall be deemed to
be the twelve (12) month anniversary of the date hereof; and provided further
that, for purposes of this Section 10.1(d), the terms “FCC Application” and “FCC
Consent” shall have both the meanings ascribed to such terms in this Agreement
and the meanings ascribed to such terms in the PBC APA;

 

(e)                                  by written notice of Seller to Buyer if
“Closing” (as defined in the PBC APA) does not occur on or before the Outside
Date, except if the failure of the “Closing” (as defined in the PBC APA) to
occur is the result of an act or omission by “Seller” (as defined in the PBC
APA) who is in breach of the PBC APA;

 

52

--------------------------------------------------------------------------------


 

(f)                                    by written notice of Buyer to Seller if
“Closing” (as defined in the PBC APA) does not occur on or before the Outside
Date, except if the failure of the “Closing” (as defined in the PBC APA) to
occur is the result of an act or omission by “Buyer” (as defined in the PBC APA)
who is in breach of the PBC APA;

 

(g)                                 as provided in Section 5.4 or Section 5.6;
or

 

(h)                                 by written notice of Seller to Buyer or
Buyer to Seller upon the termination of the PBC APA in accordance with its
terms, except that this Section 10.1(h) shall not apply if this Agreement could
otherwise be terminated by a party pursuant to Section 10.1(b) or
Section 10.1(c) above.

 

10.2.                        Cure Period.  Each party shall give the other party
prompt written notice upon learning of any breach or default by the other party
under this Agreement, and such notice shall include a description of the
breach.  The term “Cure Period” as used herein means a period commencing on the
date Buyer or Seller receives from the other written notice of breach or default
hereunder and continuing until the earlier of (i) thirty (30) calendar days
thereafter or (ii) five (5) business days after the day otherwise scheduled for
Closing; provided, however, that if the breach or default is non-monetary and
cannot reasonably be cured within such period but can be cured before the date
five (5) business days after the scheduled Closing Date, and if diligent efforts
to cure promptly commence, then the Cure Period shall continue as long as such
diligent efforts to cure continue, but not beyond the date five (5) business
days after the scheduled Closing Date.

 

10.3.                        Termination and Survival.  Neither party may
terminate under Section 10.1(b), Section 10.1(c) or Section 10.1(h) if it or PBC
Seller or PBC Buyer (as applicable) is then in material breach or default under
this Agreement or the PBC APA, as the case may be.  Subject to Section 10.4,
Section 10.5, Section 10.6 and Section 10.7 below, the termination of this
Agreement shall not relieve any party of any liability for breach or default
under this Agreement that occurred prior to the date of termination. 
Notwithstanding anything contained herein to the contrary, this Section 10.3 and
Section 5.1 (Confidentiality), Section 10.5 (Liquidated Damages), Section 10.6
(Limitation on Damages), Section 10.7 (Return of Escrow Deposit), Section 10.8
(Further Limitation), Section 11.1 (Expenses), Section 11.6 (Entire Agreement),
Section 11.9 (Governing Law), Section 11.10 (Neutral Construction),
Section 11.12 (Counterparts; Delivery by Facsimile/Email) and Section 11.13
(Interpretation) shall survive any termination of this Agreement.

 

10.4.                        Specific Performance.  The parties hereto
acknowledge and agree that the parties hereto would be irreparably damaged if
any of the provisions of this Agreement are not performed in accordance with
their specific terms or are otherwise breached and that any non-performance or
breach of this Agreement by any party hereto could not be adequately compensated
by monetary damages alone and that the parties hereto would not have any
adequate remedy at law. Accordingly, in addition to any other right or remedy to
which any party hereto may be entitled, at law or in equity (including monetary
damages), such party shall be entitled to enforce any provision of this
Agreement by a decree of specific performance and to temporary, preliminary and
permanent injunctive relief, subject to obtaining any required Governmental
Consents, to prevent breaches or threatened breaches of any of the provisions of

 

53

--------------------------------------------------------------------------------


 

this Agreement without posting any bond or other undertaking. Without limiting
the generality of the foregoing, the parties hereto agree that the party seeking
specific performance shall be entitled to enforce specifically (a) a party’s
obligations under Section 1.9; (b) Buyer’s obligation to draw upon and cause the
Financing to be funded, if available; and (c) a party’s obligation to consummate
the transactions contemplated by this Agreement (including the obligation to
consummate the Closing and to pay the Purchase Price, if applicable), if the
conditions set forth in Article 6 or 7, as applicable, have been satisfied
(other than those conditions that by their nature are to be satisfied at the
Closing) or waived.  The parties hereto agree that they will not contest the
appropriateness of specific performance as a remedy.

 

10.5.                        Liquidated Damages.  If Seller or PBC Seller
terminates this Agreement or the PBC APA pursuant to Section 10.1(c) hereof or
thereof, in each case as applicable, then the Escrow Deposit Fund shall be paid
to Seller (or as directed by Seller and PBC Seller) pursuant to the terms of
this Agreement and the Escrow Agreement, and such payment shall constitute
liquidated damages.  In the event of such a termination, Seller and PBC Seller
shall, in addition, be entitled to prompt payment on demand from Buyer or PBC
Buyer of the reasonable attorneys’ fees and costs actually incurred by them in
enforcing their rights under this Agreement and the PBC APA.  Buyer acknowledges
and agrees that the recovery of the Escrow Deposit Fund as set forth herein
shall constitute payment of liquidated damages and not a penalty and that such
liquidated damages amount is reasonable in light of the substantial but
indeterminate harm anticipated to be caused by Buyer’s or PBC Buyer’s material
breach or default under this Agreement or the PBC APA, the difficulty of proof
of loss and damages, the inconvenience and non-feasibility of otherwise
obtaining an adequate remedy, and the value of the transactions to be
consummated hereunder.  The parties acknowledge and agree that the Escrow
Deposit Fund covers liquidated damages under both this Agreement and the PBC
APA.

 

10.6.                        Limitation on Damages.  If Buyer or PBC Buyer
terminates this Agreement or the PBC APA pursuant to Section 10.1(b) hereof or
thereof, then the aggregate amount of losses and damages for which Seller and
PBC Seller shall be liable shall not exceed in the aggregate $33,500,000 (the
“Damages Cap”).  The parties acknowledge and agree that the Damages Cap shall
serve as a cap on the aggregate amount of losses and damages for which Seller
and PBC Seller shall be liable as a result of a termination of this Agreement or
the PBC APA pursuant to Section 10.1(b) hereof or thereof and that this
Section 10.6 shall work in concert with Section 10.6 of the PBC APA.

 

10.7.                        Return of Escrow Deposit.  In all cases other than
a termination of this Agreement or the PBC APA pursuant to
Section 10.1(c) hereof or thereof which shall result in the payment of the
Escrow Deposit Fund to Seller (or as directed by Seller and PBC Seller) in
accordance with Section 10.5 hereof, the Escrow Deposit Fund shall be released
to Buyer upon a termination of this Agreement in accordance with its terms.

 

10.8.                        Further Limitation.  Notwithstanding anything to
the contrary contained in this Agreement, none of the Financing Sources shall
have any liability to Sellers or any of their affiliates or any other person
(other than Buyer and its permitted assigns in respect of the Financing)
relating to or arising out of this Agreement or the Financing, whether at law or
equity, in contract or in tort or otherwise, and none of Sellers or any of their
affiliates or any other person (other than Buyer and its permitted assigns in
respect of the Financing) shall have any

 

54

--------------------------------------------------------------------------------


 

rights or claims against any of the Financing Sources under this Agreement or
the Financing, whether at law or equity, in contract or in tort, or otherwise.

 

ARTICLE 11
MISCELLANEOUS

 

11.1.                        Expenses.  Except as may be otherwise specified
herein, each party shall be solely responsible for all costs and expenses
incurred by it in connection with the negotiation, preparation and performance
of and compliance with the terms of this Agreement.  All governmental fees and
charges applicable to any requests for Governmental Consents shall be paid
one-half by Buyer and one-half by Seller, except that if more than one HSR Act
filing is necessary because a party has more than one ultimate parent entity,
then such party shall pay the HSR Act filing fees for any additional filings. 
Buyer and Seller shall each be responsible for one-half of all governmental
recording, sales, use and other similar transfer taxes, fees and charges (not
including any Taxes on or measured by income) applicable to the transfer of the
Station Assets under this Agreement.  Each party is responsible for any
commission, brokerage fee, advisory fee or other similar payment that arises as
a result of any agreement or action of it or any party acting on its behalf in
connection with this Agreement or the transactions contemplated hereby.

 

11.2.                        Further Assurances.  After Closing, each party
shall from time to time, at the request of and without further cost or expense
to the other, execute and deliver such other instruments of conveyance and
assumption and take such other actions as may reasonably be requested in order
to more effectively consummate the transactions contemplated hereby.

 

11.3.                        Assignment.  Neither party may assign this
Agreement by operation of law or otherwise without the prior written consent of
the other party hereto; provided, however, that Buyer may assign its rights,
interests and obligations hereunder to any affiliate of Buyer without the
consent of Seller, provided (i) that no such assignment shall relieve Buyer of
its obligations hereunder and (ii) such affiliate shall be qualified under the
Communications Laws in accordance with Section 3.5 hereof.  The terms of this
Agreement shall bind and inure to the benefit of the parties’ respective
permitted successors and assigns, and no assignment shall relieve any party of
any obligation or liability under this Agreement.

 

11.4.                        Notices.  Any notice pursuant to this Agreement
shall be in writing and shall be deemed delivered on the date of personal
delivery or confirmed facsimile transmission or confirmed delivery by a
nationally recognized overnight courier service, and shall be addressed as
follows (or to such other address as any party may request by written notice):

 

if to Buyer:

 

LIN Television Corporation

One West Exchange Street, Suite 5A

Providence, RI 02903

Attention: Denise M. Parent, Esq.

Telephone No.: 401-457-9511

Facsimile No.: 401-454-2817

 

55

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

Paul Hastings LLP

875 15th Street, N.W.
Washington, DC 20005

Attention: Eric D. Greenberg, Esq.

Telephone No.: 202-551-1343

Facsimile No.: 202-551-0343

 

 

 

if to Seller:

 

NVT Networks, LLC

11766 Wilshire Blvd, Suite 405

Los Angeles, CA 90025

Attention: Jason Elkin
Telephone No.: 310-478-3200
Facsimile No.: 310-478-3222

 

 

 

and to:

 

NVT Networks, LLC

3500 Lenox Road, Suite 640

Atlanta, GA 30326

Attention: John Heinen
Telephone No.: 404-995-4711
Facsimile No.: 404-995-4712

 

 

 

and to:

 

NVT License Company, LLC

1005 North Glebe Road, Suite 550

Arlington, VA 22101

Attention: C. Thomas McMillen
Telephone No.: 703-528-7073
Facsimile No.: 703-528-0956

 

 

 

with a copy (which shall not constitute notice) to:

 

Locke Lord LLP

3333 Piedmont Road NE, Suite 1200

Terminus 200

Atlanta, GA 30305

Attention: Neil H. Dickson, Esq.

Telephone No.: 404-870-4617

Facsimile: 404-872-5547

 

11.5.                        Amendments.  No amendment or waiver of compliance
with any provision hereof or consent pursuant to this Agreement shall be
effective unless evidenced by an instrument in writing signed by the party
against whom enforcement of such amendment, waiver, or consent is sought. 
Notwithstanding anything to the contrary in this Agreement, Section 10.8, this
Section 11.5, Section 11.8 and Section 11.9(d) (and the related definitions of
this Agreement solely to the extent an amendment or modification thereof would
serve to modify the substance or provisions of such Sections in any material and
adverse respect), to the extent those provisions relate to the Financing Sources
or the Commitment Letters, may not be amended, modified, or supplemented in a
manner that is materially adverse to the Financing Sources, without the prior

 

56

--------------------------------------------------------------------------------


 

written consent of the Financing Sources, which consent shall not be
unreasonably withheld, conditioned or delayed.

 

11.6.                        Entire Agreement.  The Schedules and Exhibits
hereto are hereby incorporated into this Agreement.  This Agreement, together
with any other agreement executed on the date hereof in connection herewith,
constitutes the entire agreement and understanding among the parties hereto with
respect to the subject matter hereof, and supersedes all prior agreements and
understandings with respect to the subject matter hereof, except the NDA, which
shall remain in full force and effect.  No party makes any representation or
warranty with respect to the transactions contemplated by this Agreement except
as expressly set forth in this Agreement (or in any other agreement or any of
the Buyer Ancillary Agreements or Seller Ancillary Agreements executed on the
date hereof or thereof in connection herewith).

 

11.7.                        Severability.  If any court or governmental
authority holds any provision in this Agreement invalid, illegal or
unenforceable under any applicable law, then, so long as no party is deprived of
the benefits of this Agreement in any material respect, this Agreement shall be
construed with the invalid, illegal or unenforceable provision deleted and the
validity, legality and enforceability of the remaining provisions contained
herein shall not be affected or impaired thereby.

 

11.8.                        No Beneficiaries.  Nothing in this Agreement
expressed or implied is intended or shall be construed to give any rights to any
person or entity other than the parties hereto and their successors and
permitted assigns (provided that the Financing Sources shall be express third
party beneficiaries of the provisions of Section 10.8, Section 11.5, this
Section 11.8 and Section 11.9(d) to the extent those provisions relate to the
Financing Sources or the Commitment Letters).

 

11.9.                        Governing Law; Consent to Jurisdiction; Waiver of
Jury Trial.

 

(a)                                  The construction and performance of this
Agreement shall be governed by the laws of the State of Delaware without giving
effect to the choice of law provisions thereof.

 

(b)                                 All Actions arising out of or relating to
this Agreement shall be heard and determined exclusively in the courts of the
State of New York located in the City of New York, Borough of Manhattan, or of
the United States of America for the Southern District of New York, and the
parties hereto hereby irrevocably submit to the exclusive jurisdiction of such
courts (and, in the case of appeals, appropriate appellate courts therefrom) in
any such Action and irrevocably waive the defense of an inconvenient forum to
the maintenance of any such action or proceeding.  The consents to jurisdiction
set forth in this Section 11.9 shall not constitute general consents to service
of process in the State of New York and shall have no effect for any purpose
except as provided in this Section 11.9 and shall not be deemed to confer rights
on any third party.  The parties hereto agree that a final judgment in any such
Action shall be conclusive and may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by applicable law.

 

(c)                                  BUYER AND SELLER HEREBY IRREVOCABLY WAIVE
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM

 

57

--------------------------------------------------------------------------------


 

(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE ACTIONS OF BUYER OR SELLER IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

 

(d)                                 Notwithstanding the foregoing, each of the
parties hereto agrees that (i) any claim, suit, action or other proceeding
involving the Financing Sources arising out of or relating to this Agreement,
the Commitment Letters or the performance of any services thereunder shall be
subject to the exclusive jurisdiction of the United States District Court for
the Southern District of New York located in the borough of Manhattan in the
City of New York, or if such court does not have jurisdiction, the Supreme Court
of the State of New York, New York County, (ii) it will not, and it will not
permit any of its affiliates to, bring or support any third party in bringing
any claim, suit, action or other proceeding in any court other than the United
States District Court for the Southern District of New York located in the
borough of Manhattan in the City of New York, or if such court does not have
jurisdiction, the Supreme Court of the State of New York, New York County and
(iii) it waives any right to trial by jury in respect of any such claim, suit,
action or other proceeding.

 

11.10.                  Neutral Construction.  Buyer and Seller agree that this
Agreement was negotiated at arms-length and that the final terms hereof are the
product of the parties’ negotiations.  This Agreement shall be deemed to have
been jointly and equally drafted by Buyer and Seller, and the provisions hereof
should not be construed against a party on the grounds that the party drafted or
was more responsible for drafting the provision.

 

11.11.                  Cooperation.  After Closing, each party shall cooperate
with the other in the investigation, defense or prosecution of any third party
Action which is pending or threatened against either party or its affiliates
with respect to the Stations or the Station Assets, whether or not any party has
notified the other of a claim for indemnity with respect to such matter. 
Without limiting the generality of the foregoing, Buyer shall make available its
Transferred Employees to give depositions or testimony and shall furnish all
documentary or other evidence that Seller may reasonably request.  Seller shall
reimburse Buyer for all reasonable and necessary out-of-pocket third party
expenses incurred in connection with the performance of Buyer’s obligations
under this Section 11.11.

 

11.12.                  Counterparts; Delivery by Facsimile/Email.  This
Agreement may be executed in separate counterparts, each of which will be deemed
an original and all of which together will constitute one and the same
agreement.  This Agreement, the agreements referred to herein, and each other
agreement or instrument entered into in connection herewith or therewith or
contemplated hereby or thereby, and any amendments hereto or thereto, to the
extent signed and delivered by facsimile transmission or electronic mail in pdf
form, shall be treated in all manner and respects as an original agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person.  At the request
of any party hereto or to any such agreement or instrument, each other party
hereto or thereto shall re-execute original forms thereof and deliver them to
all other parties.  No party hereto or to any such agreement or instrument shall
raise the use of a facsimile machine or email to deliver a signature or the fact
that any signature or agreement or instrument was transmitted or communicated
through the use of a facsimile machine or email as a defense to the formation or
enforceability of a contract and each such party forever waives any such
defense.

 

58

--------------------------------------------------------------------------------


 

11.13.      Interpretation.  Article titles and section headings herein are for
convenience of reference only and are not intended to affect the meaning or
interpretation of this Agreement.  The Schedules hereto shall be construed with
and as an integral part of this Agreement to the same extent as if set forth
verbatim herein.  Where the context so requires or permits, the use of the
singular form includes the plural, and the use of the plural form includes the
singular.  Without limiting the generality of the foregoing, it is hereby
acknowledged and agreed that (a) the terms “Seller” or “Sellers” shall include
and mean, as applicable, any and each applicable Seller or Sellers individually
and not just Sellers collectively or as a group and (b) the term “Station” or
“Stations” shall include and mean, as applicable, any and each applicable
Station or Stations individually and not just the Stations collectively or as a
group, except where use of the phrase “Stations, taken as a whole” is otherwise
used herein.  When used in this Agreement, unless the context clearly requires
otherwise, (i) words such as “herein,” “hereof,” “hereto,” “hereunder,” and
“hereafter” shall refer to this Agreement as a whole, (ii) the term “including”
shall not be limiting, (iii) the word “or” shall not be exclusive, (iv) the term
“ordinary course” or “ordinary course of business” shall refer to the ordinary
manner in which Seller operates the Business consistent with reasonable past
practices, (v) the term “knowledge” as used in Article 2 hereof shall mean the
actual personal knowledge of Jason Elkin, John Heinen, Eric Simontis, Steve
Spendlove or any general manager of a Station, (vi) the term “knowledge” as used
in Article 3 hereof shall mean the actual personal knowledge of the chief
executive officer, chief financial officer and chief legal officer of Buyer,
(vii) the terms “Dollars”, “dollars” and “$” each mean lawful money of the
United States of America, (viii) the term “Buyer Principal Liaisons” shall mean
and include Richard J. Schmaeling, Scott M. Blumenthal and Denise M. Parent or
any of their respective successors and (ix) the phrase “Stations, taken as a
whole” shall be deemed to refer to, collectively, all Stations (including the
Business of each such Station) and the PBC Stations.

 

11.14.      Bulk Transfer.  Buyer and Seller hereby waive compliance with the
bulk transfer provisions of the Uniform Commercial Code and all similar laws.

 

[SIGNATURE PAGE FOLLOWS]

 

59

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

BUYER:

 

LIN TELEVISION CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

SELLER:

 

NVT NETWORKS, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

NVT LICENSE COMPANY, LLC

 

 

 

 

 

 

 

 

 

 

By:

NVT License Holdings, LLC, sole member

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

NVT BIRMINGHAM, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

NVT BIRMINGHAM LICENSEE, LLC

 

 

 

 

 

 

 

 

 

By:

NVT License Company, LLC, sole member of the company

 

 

 

 

 

 

 

 

 

 

By:

NVT License Holdings, LLC, sole member of NVT License Company, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

 

 

NVT MASON CITY, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

NVT MASON CITY LICENSEE, LLC

 

 

 

 

 

 

 

 

 

By:

NVT License Company, LLC, sole member of the company

 

 

 

 

 

 

 

 

 

 

By:

NVT License Holdings, LLC, sole member of NVT License Company, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

NVT PORTLAND, LLC

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

NVT PORTLAND LICENSEE, LLC

 

 

 

 

 

 

 

 

 

By:

NVT License Company, LLC, sole member of the company

 

 

 

 

 

 

 

 

 

 

By:

NVT License Holdings, LLC, sole member of NVT License Company, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

 

 

NVT HAWAII, LLC

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

NVT HAWAII LICENSEE, LLC

 

 

 

 

 

 

 

 

 

By:

NVT License Company, LLC, sole member of the company

 

 

 

 

 

 

 

 

 

 

By:

NVT License Holdings, LLC, sole member of NVT License Company, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

NVT WICHITA, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

NVT WICHITA LICENSEE, LLC

 

 

 

 

 

 

 

 

 

By:

NVT License Company, LLC, sole member of the company

 

 

 

 

 

 

 

 

 

 

By:

NVT License Holdings, LLC, sole member of NVT License Company, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

 

 

NVT TOPEKA, LLC

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

NVT TOPEKA LICENSEE, LLC

 

 

 

 

 

 

 

 

 

 

By:

NVT License Company, LLC, sole member of the company

 

 

 

 

 

 

 

 

 

 

By:

NVT License Holdings, LLC, sole member of NVT License Company, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

NVT SAVANNAH, LLC

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

NVT SAVANNAH LICENSEE, LLC

 

 

 

 

 

 

 

 

 

 

By:

NVT License Company, LLC, sole member of the company

 

 

 

 

 

 

 

 

 

 

By:

NVT License Holdings, LLC, sole member of NVT License Company, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

 

 

NVT YOUNGSTOWN, LLC

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

NVT YOUNGSTOWN LICENSEE, LLC

 

 

 

 

 

 

 

 

 

By:

NVT License Company, LLC, sole member of the company

 

 

 

 

 

 

 

 

 

 

By:

NVT License Holdings, LLC, sole member of NVT License Company, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------